
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN REDACTED PROVISIONS OF
THIS AGREEMENT. THE REDACTED PROVISIONS ARE IDENTIFIED BY THREE ASTERISKS
ENCLOSED BY BRACKETS AND UNDERLINED. THE CONFIDENTIAL PORTIONS HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

LEASE AGREEMENT

BETWEEN

BNP PARIBAS LEASING CORPORATION

("BNPPLC")

AND

SPECIALTY LABORATORIES, INC.

("Specialty Laboratories")

March 26, 2002

(Santa Clarita, California)

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------

1.   TERM; LEASE RIGHTS AND OBLIGATIONS DEFERRED UNTIL COMPLETION OF INITIAL
IMPROVEMENTS; TERMINATION PRIOR TO LEASE COMMENCEMENT   2     (A)   Scheduled
Term; Deferral of Rights and Obligations   2     (B)   Option of BNPPLC to
Terminate   2     (C)   Automatic Termination After a Failure by Specialty
Laboratories to Complete Construction   3     (D)   Option of Specialty
Laboratories to Terminate After Accelerating the Designated Sale Date   3
2.
 
USE AND CONDITION OF THE PROPERTY
 
3     (A)   Use   3     (B)   Condition of the Property   4     (C)  
Consideration for and Scope of Waiver   4
3.
 
RENT
 
4     (A)   Base Rent Generally   4     (C)   Calculation of and Due Dates for
Base Rent   5         (1) Determination of Payment Due Dates Generally   5      
  (2) Special Adjustments to Base Rent Payment Dates and Periods   5         (3)
Base Rent Formula   5     (D)   Administrative Agency Fees   6     (E)  
Abatement of Base Rent and Administrative Agency Fees After 97-10/Prepayments  
6     (F)   Additional Rent   6     (G)   No Demand or Setoff   6     (H)  
Default Interest and Order of Application   6
4.
 
NATURE OF THIS AGREEMENT
 
6     (A)   "Net" Lease Generally   6     (B)   No Termination   6     (C)  
Characterization of this Lease   7
5.
 
PAYMENT OF EXECUTORY COSTS AND LOSSES RELATED TO THE PROPERTY
 
9     (A)   Impositions   9     (B)   Increased Costs; Capital Adequacy Charges
  9     (C)   Specialty Laboratories' Payment of Other Losses; General
Indemnification   10     (D)   Exceptions and Qualifications to Indemnities   12
    (E)   Tax Reductions Related to Indemnity Payments by Specialty Laboratories
  13     (F)   Refunds and Credits Related to Losses Paid by Specialty
Laboratories   13
6.
 
ADJUSTMENTS TO THE PROPERTY
 
14     (A)   Status of Property   14     (B)   Changes in the Land Covered by
the Ground Lease   15
7.
 
ENVIRONMENTAL
 
15     (A)   Environmental Covenants by Specialty Laboratories   15     (B)  
Right of BNPPLC to do Remedial Work Not Performed by Specialty Laboratories   15
    (C)   Environmental Inspections and Reviews   16     (D)   Communications
Regarding Environmental Matters   16

i

--------------------------------------------------------------------------------


8.
 
INSURANCE REQUIRED AND CONDEMNATION
 
17     (A)   Liability Insurance   17     (B)   Property Insurance   17     (C)
  Failure to Obtain Insurance   18     (D)   Condemnation   18     (E)   Waiver
of Subrogation   18
9.
 
APPLICATION OF INSURANCE AND CONDEMNATION PROCEEDS
 
19     (A)   Collection and Application of Insurance and Condemnation Proceeds
Generally   19     (B)   Advances of Escrowed Proceeds to Specialty Laboratories
  19     (C)   Application of Escrowed Proceeds as a Qualified Prepayment   19  
  (D)   Right of Specialty Laboratories to Receive and Apply Remaining Proceeds
Below a Certain Level   20     (E)   Special Provisions Applicable After a
97-10/Event or Event of Default   20     (F)   Specialty Laboratories'
Obligation to Restore   20     (G)   Takings of All or Substantially All of the
Property on or after the Completion Date   20
10.
 
ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS OF SPECIALTY LABORATORIES
CONCERNING THE PROPERTY
 
20     (A)   Operation and Maintenance   20     (B)   Debts for Construction,
Maintenance, Operation or Development   21     (C)   Repair, Maintenance,
Alterations and Additions   22     (D)   Permitted Encumbrances and Development
Documents   23     (E)   Books and Records Concerning the Property   23     (F)
  No Discrimination   23
11.
 
ASSIGNMENT AND SUBLETTING BY SPECIALTY LABORATORIES
 
24     (A)   BNPPLC's Consent Required   24     (B)   Standard for BNPPLC's
Consent to Assignments and Certain Other Matters   24     (C)   Consent Not a
Waiver   24
12.
 
ASSIGNMENT BY BNPPLC
 
24     (A)   Restrictions on Transfers   24     (B)   Effect of Permitted
Transfer or other Assignment by BNPPLC   25
13.
 
BNPPLC'S RIGHT OF ACCESS
 
25
14.
 
REMEDIES
 
25     (A)   Basic Remedies   25     (B)   Notice Required So Long As the
Purchase Option and Specialty Laboratories' Initial Remarketing Right Continue
Under the Purchase Agreement   27     (C)   Enforceability   27     (D)  
Remedies Cumulative   27
15.
 
DEFAULT BY BNPPLC
 
27
16.
 
QUIET ENJOYMENT
 
28
17.
 
SURRENDER UPON TERMINATION
 
28
18.
 
HOLDING OVER BY SPECIALTY LABORATORIES
 
28
19.
 
RECORDING MEMORANDUM
 
28
20.
 
INDEPENDENT OBLIGATIONS EVIDENCED BY THE OTHER OPERATIVE DOCUMENTS
 
28

ii

--------------------------------------------------------------------------------


21.
 
PROPRIETARY INFORMATION, CONFIDENTIALITY AND SECURITY
 
29     (A)   Proprietary Information   29     (B)   Confidentiality   29     (C)
  Building Security   29

Exhibits and Schedules

Exhibit A   Legal Description

iii

--------------------------------------------------------------------------------


LEASE AGREEMENT


        This LEASE AGREEMENT (this "Lease") is made and dated as of March 26,
2002 (the "Effective Date") by and between BNP PARIBAS LEASING CORPORATION, a
Delaware corporation ("BNPPLC"), and SPECIALTY LABORATORIES, INC., a California
corporation ("Specialty Laboratories").

RECITALS

        Contemporaneously with the execution of this Lease, BNPPLC and Specialty
Laboratories are executing a Common Definitions and Provisions Agreement dated
as of the Effective Date (the "Common Definitions and Provisions Agreement"),
which by this reference is incorporated into and made a part of this Lease for
all purposes. As used in this Lease, capitalized terms defined in the Common
Definitions and Provisions Agreement and not otherwise defined in this Lease are
intended to have the respective meanings assigned to them in the Common
Definitions and Provisions Agreement.

        At the request of Specialty Laboratories and to facilitate the
transactions contemplated in the other Operative Documents, pursuant to the
Ground Lease, BNPPLC is acquiring a leasehold estate in the Land described in
Exhibit A and any existing improvements thereon from Specialty Laboratories
contemporaneously with the execution of this Lease.

        In anticipation of BNPPLC's acquisition of the leasehold estate under
the Ground Lease and other property described below, BNPPLC and Specialty
Laboratories have reached agreement as to the terms and conditions upon which
BNPPLC is willing to sublease the Land to Specialty Laboratories and to lease to
Specialty Laboratories any existing Improvements and the Improvements to be
constructed on the Land as hereinafter provided, and by this Lease BNPPLC and
Specialty Laboratories desire to evidence such agreement.

GRANTING CLAUSES

        BNPPLC does hereby LEASE, DEMISE and LET unto Specialty Laboratories for
the Term (as hereinafter defined) all right, title and interest of BNPPLC, now
owned or hereafter acquired, in and to:

        (1)  the Land, including the leasehold estate in the Land acquired by
BNPPLC under the Ground Lease;

        (2)  any and all Improvements;

        (3)  all easements and other rights appurtenant to the Land under the
Ground Lease or to the Improvements, whether now owned or hereafter acquired by
BNPPLC; and

        (4)  (A) any land lying within the right-of-way of any street, open or
proposed, adjoining the Land, (B) any sidewalks and alleys adjacent to the Land,
and (C) any strips and gores between the Land and abutting land.

BNPPLC's interest in all property described in clauses (1) through (4) above is
hereinafter referred to collectively as the "Real Property".

        To the extent, but only to the extent, that assignable rights or
interests in, to or under the following have been or will be acquired by BNPPLC
under the Ground Lease or acquired by BNPPLC pursuant to Paragraph 6.(A) below,
BNPPLC also hereby grants and assigns to Specialty Laboratories for the term of
this Lease the right to use and enjoy (and, in the case of contract rights, to
enforce) such rights or interests of BNPPLC:

        (a)  any goods, equipment, furnishings, furniture and other tangible
personal property of whatever nature that are located on the Real Property and
all renewals or replacements of or substitutions for any of the foregoing;

--------------------------------------------------------------------------------

        (b)  the benefits, if any, conferred upon the owner of the Real Property
by the Permitted Encumbrances and Development Documents; and

        (c)  any permits, licenses, franchises, certificates, and other rights
and privileges against third parties related to the Real Property.

Such rights and interests of BNPPLC, whether now existing or hereafter arising,
are hereinafter collectively called the "Personal Property". The Real Property
and the Personal Property are hereinafter sometimes collectively called the
"Property."

        However, the leasehold estate conveyed hereby and Specialty
Laboratories' rights hereunder are expressly made subject and subordinate to the
terms and conditions of this Lease and the Ground Lease, to the matters listed
in Exhibit B to the Closing Certificate and all other Permitted Encumbrances,
and to any other claims or encumbrances not constituting Liens Removable by
BNPPLC.

GENERAL TERMS AND CONDITIONS

        The Property is leased by BNPPLC to Specialty Laboratories and is
accepted and is to be used and possessed by Specialty Laboratories upon and
subject to the following terms and conditions:

1.    TERM; LEASE RIGHTS AND OBLIGATIONS DEFERRED UNTIL COMPLETION OF INITIAL
IMPROVEMENTS; TERMINATION PRIOR TO LEASE COMMENCEMENT.

        (A)    Scheduled Term; Deferral of Rights and Obligations.    The term
of this Lease (the "Term") shall not commence until a Completion Date occurs
because either (1) Specialty Laboratories shall give a Completion Notice to
BNPPLC that subparagraph 2(B) of the Construction Management Agreement requires
of Specialty Laboratories after Specialty Laboratories substantially completes
the Construction Project, or (2) BNPPLC shall give a Completion Notice to
Specialty Laboratories as described in subparagraph 8(C) of the Construction
Management Agreement, advising Specialty Laboratories (after an Owner's Election
to Complete Construction) that construction of the Construction Project is
substantially complete. The Term shall begin on and include any such Completion
Date (the "Lease Commencement Date"), but not otherwise. After it begins, the
Term ends on the first Business Day of October, 2008, unless sooner terminated
as expressly herein provided. No delays in the Lease Commencement Date will
extend the end of the Term.

        BNPPLC and Specialty Laboratories intend to be legally bound by this
Lease when it is executed by them. They also intend, however, that this Lease
will not confer rights nor impose obligations upon either of them prior to the
Lease Commencement Date, other than the options granted to BNPPLC and Specialty
Laboratories in subparagraphs 1.(B) and 1.(D). Accordingly, except as provided
in subparagraphs 1.(B) and 1.(D), neither Specialty Laboratories nor BNPPLC
shall have any rights or obligations under this Lease until the Lease
Commencement Date.

        Further, should this Lease terminate before the Lease Commencement Date
pursuant to any of subparagraphs 1.(B), 1.(C) or 1.(D), the Term will never
commence and neither party shall have any rights or obligations under this Lease
following such termination.

        Nothing in this subparagraph 1.(A) nor any other provision of this Lease
will defer or terminate the rights and obligations of the parties under the
other Operative Documents. Unlike this Lease, the other Operative Documents
will, when executed, immediately confer rights and impose obligations upon
BNPPLC and Specialty Laboratories.

        (B)    Option of BNPPLC to Terminate.    BNPPLC shall have the option to
terminate this Lease, which BNPPLC may exercise by notice to Specialty
Laboratories, at any time after any 97-10/Event or

Lease Agreement - Page 2

--------------------------------------------------------------------------------


after BNPPLC's receipt of a Pre-lease Force Majeure Notice. Such option may be
exercised by BNPPLC as it deems appropriate in its sole and absolute discretion.

        (C)    Automatic Termination After a Failure by Specialty Laboratories
to Complete Construction.    If, following a Termination of Specialty
Laboratories' Work, BNPPLC gives Specialty Laboratories a Completion Notice,
advising Specialty Laboratories that BNPPLC has decided to abandon or
indefinitely suspend its efforts to complete the Construction Project or
advising Specialty Laboratories that BNPPLC has made a final determination not
to exercise its right to continue construction, then the date upon which BNPPLC
so notifies Specialty Laboratories will be the Completion Date (as provided in
the Construction Management Agreement), but such date will not constitute a
Lease Commencement Date hereunder. Also, if the Designated Sale Date is
accelerated as provided in clauses (2) or (3) of the definition thereof before
Specialty Laboratories or BNPPLC gives a Completion Notice as described in
subparagraph 1.(A), the Designated Sale Date shall constitute the Completion
Date, but not a Lease Commencement Date. In either case, if the Completion Date
occurs without causing the Term to begin as provided in subparagraph 1.(A), this
Lease will terminate automatically as of such Completion Date.

        (D)    Option of Specialty Laboratories to Terminate After Accelerating
the Designated Sale Date.    So long as no 97-10/Event has occurred, Specialty
Laboratories shall be entitled to accelerate the Designated Sale Date (and thus
accelerate the purchase of BNPPLC's interest in the Property by Specialty
Laboratories or by an Applicable Purchaser pursuant to the Purchase Agreement)
by sending a notice to BNPPLC as provided in clause (2) of the definition of
"Designated Sale Date" in the Common Definitions and Provisions Agreement. In
the event, because of Specialty Laboratories' election to so accelerate the
Designated Sale Date or for any other reason, the Designated Sale Date occurs
before the end of the scheduled Term, Specialty Laboratories shall have the
option to terminate this Lease on or after the Designated Sale Date; provided,
however, as a condition to exercising such option, Specialty Laboratories must
have done the following prior to the termination:

        (1)  purchased or caused an Applicable Purchaser to purchase the
Property pursuant to the Purchase Agreement;

        (2)  satisfied all of Specialty Laboratories' other obligations under
the Purchase Agreement; and

        (3)  paid to BNPPLC all Base Rent and other Rent due on or before or
accrued through the Designated Sale Date.

The failure of Specialty Laboratories to satisfy the foregoing conditions will
not prevent a termination of this Lease pursuant to subparagraphs 1.(B) or
1.(C).

2.    USE AND CONDITION OF THE PROPERTY.

        (A)    Use.    Subject to the Permitted Encumbrances, the Development
Documents and the terms hereof, Specialty Laboratories may use and occupy the
Property during the Term, but only for the following purposes and other lawful
purposes incidental thereto:

        (1)  scientific research, development and small scale manufacturing
related to businesses in which Specialty Laboratories is engaged, which may
involve among other things the construction and use of laboratories and a
central utilities plant;

        (2)  support functions for such research, development and manufacturing
uses, including parking, food services, library, processing, distribution,
warehousing and similar uses;

        (3)  administrative and office space;

Lease Agreement - Page 3

--------------------------------------------------------------------------------




        (4)  employee amenities and other support facilities for people working
in the Improvements or other facilities in the vicinity of the Improvements; and

        (5)  other lawful purposes approved in advance and in writing by BNPPLC,
which approval will not be unreasonably withheld after completion of the
Construction Project (but Specialty Laboratories acknowledges that BNPPLC's
withholding of such approval shall be reasonable if BNPPLC determines in good
faith that giving the approval may materially increase BNPPLC's risk of
liability for any existing or future environmental problem).

        (B)    Condition of the Property.    Specialty Laboratories acknowledges
that it has carefully and fully inspected the Property and accepts the Property
in its present state, AS IS, and without any representation or warranty, express
or implied, as to the condition of such property or as to the use which may be
made thereof. Specialty Laboratories also accepts the Property without any
covenant, representation or warranty, express or implied, by BNPPLC or its
Affiliates regarding the title thereto or the rights of any parties in
possession of any part thereof, except as expressly set forth in Paragraph 16.
BNPPLC shall not be responsible for any latent or other defect or change of
condition in the Land or in the Improvements, fixtures and personal property
forming a part of the Property or for any violations with respect thereto of
Applicable Laws. Further, BNPPLC shall not be required to furnish to Specialty
Laboratories any facilities or services of any kind, including water, steam,
heat, gas, air conditioning, electricity, light or power.

        (C)    Consideration for and Scope of Waiver.    The provisions of
subparagraph 2.(B) above have been negotiated by BNPPLC and Specialty
Laboratories after due consideration for the Rent payable hereunder and are
intended to be a complete exclusion and negation of any representations or
warranties of BNPPLC or its Affiliates, express or implied, with respect to the
Property that may arise pursuant to any law now or hereafter in effect or
otherwise, except as expressly set forth herein.

        However, such exclusion of representations and warranties by BNPPLC is
not intended to impair any representations or warranties made by other parties,
including any architects, engineers or contractors engaged to work on the
Construction Project, the benefit of which may pass to Specialty Laboratories
during the Term because of the definition of Personal Property and Property
above.

3.    RENT.

        (A)    Base Rent Generally.    On each Base Rent Date through the end of
the Term, Specialty Laboratories shall pay BNPPLC rent ("Base Rent"), calculated
as provided below. Each payment of Base Rent must be received by BNPPLC no later
than 10:00 a.m. (Pacific time) on the date it becomes due; if received after
10:00 a.m. (Pacific time) it will be considered for purposes of this Lease as
received on the next following Business Day. At least five days prior to any
Base Rent Date upon which an installment of Base Rent shall become due, BNPPLC
shall notify Specialty Laboratories in writing of the amount of each
installment, calculated as provided below. Any failure by BNPPLC to so notify
Specialty Laboratories, however, shall not constitute a waiver of BNPPLC's right
to payment, but absent such notice Specialty Laboratories shall not be in
default hereunder for any underpayment resulting therefrom if Specialty
Laboratories, in good faith, reasonably estimates the payment required, makes a
timely payment of the amount so estimated and corrects any underpayment within
three Business Days after being notified by BNPPLC of the underpayment.

        (B)    Impact of Collateral Upon Formulas.    To ease the administrative
burden of this Lease and the Pledge Agreement, the formulas for calculating Base
Rent set out below in subparagraph 3.(C) reflect a reduction in the Base Rent
equal to the interest that would accrue on any Collateral provided in accordance
with the requirements of the Pledge Agreement from time to time if the Accounts
(as defined in the Pledge Agreement) bore interest at the Effective Rate. BNPPLC
has agreed to such reduction to provide Specialty Laboratories with the economic
equivalent of interest on such Collateral, and in return Specialty Laboratories
has agreed to the provisions of the Pledge Agreement that excuse

Lease Agreement - Page 4

--------------------------------------------------------------------------------


the actual payment of interest on the Accounts. By incorporating such reduction
of Base Rent into the formulas below, and by providing for noninterest bearing
Accounts in the Pledge Agreement, the parties will avoid an unnecessary and
cumbersome periodic exchange of equal payments. It is not, however, the intent
of the parties to understate Base Rent or interest for financial reporting
purposes. Accordingly, for purposes of any financial reports that this Lease
requires of Specialty Laboratories from time to time, Specialty Laboratories may
report Base Rent as if there had been no such reduction and as if the Collateral
from time to time provided in accordance with the requirements of the Pledge
Agreement had been maintained in Accounts bearing interest at the Effective
Rate.

        (C)    Calculation of and Due Dates for Base Rent.    Unless Specialty
Laboratories is excused from the obligation to pay Base Rent pursuant to
subparagraph 3.(E) after having paid BNPPLC one or more 97-10/Prepayments, the
payments of Base Rent shall be calculated and become due as follows:

        (1)    Determination of Payment Due Dates Generally.    For all Base
Rent Periods subject to a Base Rate Period Election or to a LIBOR Period
Election of one month or three, Base Rent shall be due in one installment on the
Base Rent Date upon which the Base Rent Period ends. For Base Rent Periods
subject to a LIBOR Period Election of six months, Base Rent shall be payable in
two installments, with the first installment becoming due on the Base Rent Date
that occurs on the first Business Day of the third calendar month following the
commencement of such Base Rent Period, and with the second installment becoming
due on the Base Rent Date upon which the Base Rent Period ends.

        (2)    Special Adjustments to Base Rent Payment Dates and
Periods.    Notwithstanding the foregoing, if Specialty Laboratories or any
Applicable Purchaser purchases BNPPLC's interest in the Property pursuant to the
Purchase Agreement, any accrued unpaid Base Rent and all outstanding Additional
Rent shall be due on the date of purchase in addition to the purchase price and
other sums due BNPPLC under the Purchase Agreement.

        (3)    Base Rent Formula.    Each installment of Base Rent payable for
any Base Rent Period shall equal:

•Stipulated Loss Value on the first day of such Base Rent Period, less Losses
(if any) that BNPPLC suffered or incurred prior to the Term and that qualify as
Pre-lease Force Majeure Losses as defined in the Construction Management
Agreement, times

•the sum of:

(A)the product of:

(1)the Collateral Percentage for such Base Rent Period, times

(2)the Secured Spread, plus



(B)the product of:

(1)one minus the Collateral Percentage for such Base Rent Period, times

(2)the sum of the Effective Rate and the Unsecured Spread for the period from
and including the preceding Base Rent Date to but not including the Base Rent
Date upon which the installment is due, times



•the number of days in the period from and including the preceding Base Rent
Date to but not including the Base Rent Date upon which the installment is due,
divided by

•three hundred sixty.

        Assume, only for the purpose of illustration: that the Collateral
Percentage for a hypothetical Base Rent Period is twenty percent (20%); that
prior to the first day of such Base Rent Period the

Lease Agreement - Page 5

--------------------------------------------------------------------------------


Construction Allowance has been fully funded, and no Pre-lease Force Majeure
Losses have occurred, but Qualified Prepayments have been received by BNPPLC,
leaving a Stipulated Loss Value of $50,000,000; that the Effective Rate for the
Base Rent Period is 6%; that the Secured Spread is fifty basis points (50/100 of
1%) and the Unsecured Spread is one hundred fifty basis points (150/100 of 1%);
and that such Base Rent Period contains exactly thirty days. Under such
assumptions, the Base Rent for the hypothetical Base Rent Period will equal:

$50,000,000 ×{(20% × .50%) +([1 -20%] ×[6% + 1.50%])} ×30/360 = $254,167

        (D)    Administrative Agency Fees.    On each anniversary of the
Effective Date after the Completion Date and prior to the Designated Sale Date,
Specialty Laboratories shall pay BNPPLC an administrative agency fee (an
"Administrative Agency Fee") as provided in the Term Sheet, unless Specialty
Laboratories is excused from making such payments pursuant to subparagraph 3.(E)
after having made one or more Issue 97-10/Prepayments. Each payment of an
Administrative Agency Fee hereunder shall represent Additional Rent for the
first Construction Period or Base Rent Period during which it first becomes due.

        (E)    Abatement of Base Rent and Administrative Agency Fees After
97-10/Prepayments.    If a Termination of Specialty Laboratories' Work occurs
prior to the Lease Commencement Date, if BNPPLC demands one or more
97-10/Prepayments from Specialty Laboratories pursuant to Paragraph 9 of the
Construction Management Agreement, and so long as Specialty Laboratories makes
all such 97-10/Prepayments demanded by BNPPLC, Specialty Laboratories'
obligation hereunder for payments of Base Rent and Administrative Agency Fees
will abate.

        (F)    Additional Rent.    All amounts which Specialty Laboratories is
required to pay to or on behalf of BNPPLC pursuant to this Lease, together with
every charge, premium, interest and cost set forth herein which may be added for
nonpayment or late payment thereof, shall constitute rent (all such amounts,
other than Base Rent, are herein called "Additional Rent", and together Base
Rent and Additional Rent are herein sometimes called "Rent").

        (G)    No Demand or Setoff.    Except as expressly provided herein,
Specialty Laboratories shall pay all Rent without notice or demand and without
counterclaim, deduction, setoff or defense.

        (H)    Default Interest and Order of Application.    All Rent shall bear
interest, if not paid when first due, at the Default Rate in effect from time to
time from the date due until paid; provided, that nothing herein contained will
be construed as permitting the charging or collection of interest at a rate
exceeding the maximum rate permitted under Applicable Laws. BNPPLC shall be
entitled to apply any amounts paid by or on behalf of Specialty Laboratories
against any Rent then past due in the order the same became due or in such other
order as BNPPLC may elect.

4.    NATURE OF THIS AGREEMENT.

        (A)    "Net" Lease Generally.    Subject only to the exceptions listed
in subparagraph 5.(D) below, it is the intention of BNPPLC and Specialty
Laboratories that Base Rent and other payments herein specified shall be
absolutely net to BNPPLC and that Specialty Laboratories shall pay all costs,
expenses and obligations of every kind relating to the Property or this Lease
which may arise or become due, including: (i) any taxes payable by virtue of
BNPPLC's receipt of amounts paid to or on behalf of BNPPLC in accordance with
Paragraph 5; (ii) any amount for which BNPPLC is or becomes liable with respect
to the Ground Lease, the Permitted Encumbrances or the Development Documents;
and (iii) any costs incurred by BNPPLC (including Attorneys' Fees) because of
BNPPLC's acquisition or ownership of any interest in the Property or because of
this Lease or the transactions contemplated herein.

        (B)    No Termination.    Except as expressly provided in this Lease
itself, this Lease shall not terminate, nor shall Specialty Laboratories have
any right to terminate this Lease, nor shall Specialty

Lease Agreement - Page 6

--------------------------------------------------------------------------------


Laboratories be entitled to any abatement of the Rent, nor shall the obligations
of Specialty Laboratories under this Lease be excused, for any reason
whatsoever, including any of the following: (i) any damage to or the destruction
of all or any part of the Property from whatever cause, (ii) the taking of the
Property or any portion thereof by eminent domain or otherwise for any reason,
(iii) the prohibition, limitation or restriction of Specialty Laboratories' use
or development of all or any portion of the Property or any interference with
such use by governmental action or otherwise, (iv) any eviction of Specialty
Laboratories or of anyone claiming through or under Specialty Laboratories,
(v) any default on the part of BNPPLC under this Lease or under any other
agreement to which BNPPLC and Specialty Laboratories are parties, (vi) the
inadequacy in any way whatsoever of the design, construction, assembly or
installation of any improvements, fixtures or tangible personal property
included in the Property (it being understood that BNPPLC has not made, does not
make and will not make any representation express or implied as to the adequacy
thereof), (vii) any latent or other defect in the Property or any change in the
condition thereof or the existence with respect to the Property of any
violations of Applicable Laws, or (vii) any other cause whether similar or
dissimilar to the foregoing. It is the intention of the parties hereto that the
obligations of Specialty Laboratories hereunder shall be separate and
independent of the covenants and agreements of BNPPLC, that Base Rent and all
other sums payable by Specialty Laboratories hereunder shall continue to be
payable in all events and that the obligations of Specialty Laboratories
hereunder shall continue unaffected, unless the requirement to pay or perform
the same shall have been terminated or limited pursuant to an express provision
of this Lease. Without limiting the foregoing, Specialty Laboratories waives to
the extent permitted by Applicable Laws, except as otherwise expressly provided
herein, all rights to which Specialty Laboratories may now or hereafter be
entitled by law (including any such rights arising because of any implied
"warranty of suitability" or other warranty under Applicable Laws) (i) to quit,
terminate or surrender this Lease or the Property or any part thereof or (ii) to
any abatement, suspension, deferment or reduction of the Rent.

        However, nothing in this subparagraph 4.(B) shall be construed as a
waiver by Specialty Laboratories of any right Specialty Laboratories may have at
law or in equity to the following remedies, whether because of BNPPLC's failure
to remove a Lien Removable by BNPPLC or because of any other default by BNPPLC
under this Lease that continues beyond the period for cure provided in
Paragraph 15: (i) the recovery of monetary damages, (ii) injunctive relief in
case of the violation, or attempted or threatened violation, by BNPPLC of any of
the express covenants, agreements, conditions or provisions of this Lease which
are binding upon BNPPLC (including the confidentiality provisions set forth in
Paragraph 25 below), or (iii) a decree compelling performance by BNPPLC of any
of the express covenants, agreements, conditions or provisions of this Lease
which are binding upon BNPPLC.

        (C)    Characterization of this Lease.    

        (1)  Both Specialty Laboratories and BNPPLC intend and expect that:

        (A)  For purposes of determining their respective federal, state and
local income tax obligations, this Lease and the Purchase Agreement will
constitute a financing arrangement or conditional sale. Thus, Specialty
Laboratories (and not BNPPLC) will be treated as the true owner of the Property
for income tax purposes, thereby entitling Specialty Laboratories (and not
BNPPLC) to take depreciation deductions and other tax benefits available to the
owner. REFERENCES IN THIS LEASE OR IN THE PURCHASE AGREEMENT TO "LEASE" OR TO
"LEASED PROPERTY" OR OTHER WORDS OF LIKE EFFECT DO NOT REFLECT ANY UNDERSTANDING
CONTRARY TO THE FOREGOING ABOUT THE FORM OF THE TRANSACTIONS COVERED BY, OR THE
PROPER CHARACTERIZATION OF, THIS LEASE AND THE PURCHASE AGREEMENT FOR INCOME TAX
PURPOSES.

        (B)  For other purposes, including the determination of the appropriate
financial accounting for this Lease and the determination of their respective
rights and remedies under state law, BNPPLC

Lease Agreement - Page 7

--------------------------------------------------------------------------------




and Specialty Laboratories believe and intend that (i) this Lease constitutes a
true lease, not a financing arrangement, enforceable in accordance with its
express terms and (ii) each of the other Operative Documents, including the
Purchase Agreement, shall constitute a separate and independent contract,
enforceable in accordance with the express terms and conditions set forth
therein. In this regard, Specialty Laboratories acknowledges that Specialty
Laboratories asked BNPPLC to participate in the transactions evidenced by this
Lease and the other Operative Documents as a landlord and owner of the Property,
not as a lender. Although other transactions might have been used to accomplish
similar results, Specialty Laboratories expects to receive certain material
accounting and other advantages through the use of a lease transaction.
Accordingly, and notwithstanding the reporting for income tax purposes,
Specialty Laboratories cannot equitably deny that this Lease and the Purchase
Agreement should be construed and enforced under applicable state law in
accordance with their respective terms, rather than as a mortgage or other
security device, in any action brought by BNPPLC to enforce this Lease, the
Purchase Agreement or the other Operative Documents.

        (C)  If, contrary to the intent of the parties as expressed in the
preceding subparagraph (B), a judicial determination is made that this Lease and
the other Operative Documents constitute a financing arrangement under
applicable state law, then BNPPLC will be deemed a lender making a loan to
Specialty Laboratories in the principal amount equal to Stipulated Loss Value,
which is secured by (among other things) a mortgage lien against the Real
Property (including a leasehold estate governed by the terms and conditions set
forth in the Ground Lease), and Specialty Laboratories shall be treated as the
owner of the Property and will be entitled to, inter alia, all tax benefits
available to the owner of the Property. In furtherance of such intent, Specialty
Laboratories hereby grants to BNPPLC a mortgage and security interest against
all rights, titles and interests of Specialty Laboratories in and to the
Property. Further, if any court should decline to honor the parties intent to
construe Specialty Laboratories' obligations under the Purchase Agreement as
being separate and distinct from its obligations under this Lease, then this
Lease, the Purchase Agreement and the other Operative Documents shall be treated
as a financing arrangement and mortgage. Accordingly, in no event will the
obligations of Specialty Laboratories under the Purchase Agreement be construed
as obligations of a tenant under a lease in any proceedings affecting Specialty
Laboratories or BNPPLC, including any bankruptcy, insolvency or receivership
proceedings or any enforcement or collection actions arising out of such
proceedings.

        (2)  Notwithstanding the foregoing, Specialty Laboratories acknowledges
and agrees that none of BNPPLC or the other Interested Parties has made, or
shall be deemed to have made, in the Operative Documents or otherwise, any
representations or warranties concerning how this Lease and the other Operative
Documents will be characterized or treated under applicable accounting rules,
income tax, regulatory, commercial or real estate law, bankruptcy, insolvency or
receivership law or any other rules or concerning the tax, accounting or legal
characteristics of the Operative Documents. Specialty Laboratories further
acknowledges and agrees that it has, as it deemed appropriate, obtained from and
relied upon its own professional accountants, counsel and other advisors for
such tax, accounting and legal advice concerning the Operative Documents.

        (3)  In any event, without limiting Specialty Laboratories' obligations
under subparagraph 5.(C) below, but subject to the exceptions listed in
subparagraph 5.(D), Specialty Laboratories must indemnify and hold harmless
BNPPLC from and against all liabilities, costs, additional taxes and other
expenses that may arise or become due because of any refusal of United States
taxing authorities to recognize and give effect to the intention of the parties
as set forth in subparagraph 4.(C)(1) (including any additional income or
capital gains tax that may become due because of payments to BNPPLC of the
purchase price upon any sale under the Purchase Agreement) because of the
insistence of such taxing authorities that BNPPLC be treated as the "true owner"

Lease Agreement - Page 8

--------------------------------------------------------------------------------




of the Property for tax purposes, to the extent (if any) that such liabilities,
costs, additional taxes and other expenses are not offset by tax savings to
BNPPLC resulting from additional depreciation deductions or other tax benefits
available to BNPPLC as a result of the position taken by such taxing
authorities.

5.    PAYMENT OF EXECUTORY COSTS AND LOSSES RELATED TO THE PROPERTY.

        (A)    Impositions.    Subject only to the exceptions listed in
subparagraph 5.(D) below, Specialty Laboratories shall pay or cause to be paid
prior to delinquency all ad valorem taxes assessed against the Property and
other Impositions. If requested by BNPPLC from time to time, Specialty
Laboratories shall furnish BNPPLC with receipts or other appropriate evidence
showing payment of all Impositions at least ten days prior to the applicable
delinquency date therefor.

        Notwithstanding the foregoing, Specialty Laboratories may in good faith,
by appropriate proceedings, contest the validity, applicability or amount of any
asserted Imposition, and pending such contest Specialty Laboratories shall not
be deemed in default under any of the provisions of this Lease because of the
Imposition if (1) Specialty Laboratories diligently prosecutes such contest to
completion in a manner reasonably satisfactory to BNPPLC, and (2) Specialty
Laboratories promptly causes to be paid any amount adjudged by a court of
competent jurisdiction to be due, with all costs, penalties and interest
thereon, promptly after such judgment becomes final; provided, however, in any
event each such contest shall be concluded and the contested Impositions must be
paid by Specialty Laboratories prior to the earlier of (i) the date that any
criminal prosecution is instituted or overtly threatened against BNPPLC or its
directors, officers or employees because of the nonpayment thereof or (ii) the
date any writ or order is issued under which any property owned or leased by
BNPPLC (including the Property) may be seized or sold or any other action is
taken or overtly threatened against BNPPLC or against any property owned or
leased by BNPPLC because of the nonpayment thereof, or (iii) any Designated Sale
Date upon which, for any reason, Specialty Laboratories or an Affiliate of
Specialty Laboratories or any Applicable Purchaser shall not purchase BNPPLC's
interest in the Property pursuant to the Purchase Agreement for a price to
BNPPLC (when taken together with any Supplemental Payment paid by Specialty
Laboratories pursuant to the Purchase Agreement, in the case of a purchase by an
Applicable Purchaser) equal to the Break Even Price.

        (B)    Increased Costs; Capital Adequacy Charges.    Subject only to the
exceptions listed in subparagraph 5.(D) below:

        (1)  If during the Term there shall be any increase in the cost to
BNPPLC's Parent or any other Participant agreeing to make or making, funding or
maintaining advances to BNPPLC in connection with the Property because of any
Banking Rules Change, then Specialty Laboratories shall from time to time, pay
to BNPPLC for the account of BNPPLC's Parent or such other Participant, as the
case may be, additional amounts sufficient to compensate BNPPLC's Parent or the
Participant for such increased cost. A certificate as to the amount of such
increased cost, submitted to BNPPLC and Specialty Laboratories by BNPPLC's
Parent or the other Participant, shall be conclusive and binding upon Specialty
Laboratories, absent clear and demonstrable error.

        (2)  BNPPLC's Parent or any other Participant may demand additional
payments ("Capital Adequacy Charges") if BNPPLC's Parent or the other
Participant determines that any Banking Rules Change affects the amount of
capital to be maintained by it and that the amount of such capital is increased
by or based upon the existence of advances made or to be made to BNPPLC to
permit BNPPLC to maintain BNPPLC's investment in the Property. To the extent
that BNPPLC's Parent or another Participant demands Capital Adequacy Charges as
compensation for the additional capital requirements reasonably allocable to
such investment or advances, Specialty Laboratories shall pay to BNPPLC for the
account of BNPPLC's Parent or the other Participant, as the case may be, the
amount so demanded.

Lease Agreement - Page 9

--------------------------------------------------------------------------------




        (3)  Notwithstanding the foregoing provisions of this subparagraph
5.(B), Specialty Laboratories shall not be obligated to pay any claim for
compensation pursuant to this subparagraph 5.(B) arising or accruing more than
nine months prior to the date Specialty Laboratories is notified that BNPPLC or
a Participant intends to make the claim; provided, however, that Specialty
Laboratories shall not be excused by this subparagraph from providing such
compensation for any period during which notice on behalf of BNPPLC or the
Participant, as the case may be, could not be provided because of the
retroactive application of the statute, regulation or other basis for the claim.
Further, BNPPLC shall cause BNPPLC's Parent and any other Participant that is an
Affiliate of BNPPLC to use commercially reasonable efforts—to the extent the
Participant can do so without incurring any out-of-pocket costs other than costs
which are reimbursable by Specialty Laboratories hereunder—to reduce or
eliminate any claim for compensation pursuant to this subparagraph 5.(B),
including a change in the office of such Participant through which it provides
and maintains Funding Advances if such change will avoid the need for, or reduce
the amount of, such compensation and will not, in the reasonable judgment of
such Participant, be otherwise disadvantageous to it. It is understood that
Specialty Laboratories may also request similar commercial reasonable efforts on
the part of any Participant that is not an Affiliate of BNPPLC, but if a claim
for additional compensation by any such Participant is not eliminated or waived,
then Specialty Laboratories may request that BNPPLC replace such Participant
under the Participation Agreement. BNPPLC will endeavor in good faith to satisfy
any such request; provided, that no 97-10/Event has occurred and no Event of
Default has occurred and is continuing; and, provided further, BNPPLC shall be
entitled to impose the same conditions to any such replacement that subparagraph
4(G)(3)(c) of the Construction Management Agreement allows BNPPLC to impose in
the case of a replacement of a Defaulting Participant. (Nothing in this
subparagraph will be construed to require BNPPLC's Parent or any other
Participant to create any new office through which to make or maintain Funding
Advances.)

        (4)  Any amount required to be paid by Specialty Laboratories under this
subparagraph 5.(B) shall be due thirty days after a notice requesting such
payment is received by Specialty Laboratories.

        (C)    Specialty Laboratories' Payment of Other Losses; General
Indemnification.    Subject only to the exceptions listed in subparagraph 5.(D)
below:

        (1)  All Losses (including Environmental Losses) asserted against or
incurred or suffered by BNPPLC or other Interested Parties at any time and from
time to time on or after the Completion Date by reason of, in connection with or
arising out of (A) their ownership or alleged ownership of any interest in the
Property or the Rents, (B) the use and operation of the Property, (C) the
negotiation, administration or enforcement of the Operative Documents, (D) the
making of Funding Advances, (E) any construction of or repairs or restoration of
any of the Improvements, (F) the breach by Specialty Laboratories of this Lease,
any other Operative Document or any other document executed by Specialty
Laboratories in connection herewith, (G) any failure of the Property or
Specialty Laboratories itself to comply with Applicable Laws, (H) Permitted
Encumbrances, (I) Hazardous Substance Activities, including those occurring
prior to the Term, (J) any obligations of BNPPLC under the Ground Lease or the
Closing Certificate, or (K) any bodily or personal injury or death or property
damage occurring in or upon or in the vicinity of the Property through any cause
whatsoever, shall be paid by Specialty Laboratories, and Specialty Laboratories
shall indemnify and defend BNPPLC and other Interested Parties from and against
all such Losses.

        (2)  THE INDEMNITIES AND RELEASES PROVIDED HEREIN FOR THE BENEFIT OF
BNPPLC AND OTHER INTERESTED PARTIES, INCLUDING THE INDEMNITY SET FORTH IN THE
PRECEDING SUBPARAGRAPH 5.(C)(1), SHALL APPLY EVEN IF AND WHEN THE SUBJECT
MATTERS OF THE INDEMNITIES AND RELEASES ARE CAUSED BY OR ARISE

Lease Agreement - Page 10

--------------------------------------------------------------------------------




OUT OF THE NEGLIGENCE OR STRICT LIABILITY OF BNPPLC OR ANOTHER INTERESTED PARTY.
FURTHER, SUCH INDEMNITIES AND RELEASES WILL APPLY EVEN IF INSURANCE OBTAINED BY
SPECIALTY LABORATORIES OR REQUIRED OF SPECIALTY LABORATORIES BY THIS LEASE OR
OTHER OPERATIVE DOCUMENTS IS NOT ADEQUATE TO COVER LOSSES AGAINST OR FOR WHICH
THE INDEMNITIES AND RELEASES ARE PROVIDED. SPECIALTY LABORATORIES= LIABILITY,
HOWEVER, FOR ANY FAILURE TO OBTAIN INSURANCE REQUIRED BY THIS LEASE OR OTHER
OPERATIVE DOCUMENTS WILL NOT BE LIMITED TO LOSSES AGAINST WHICH INDEMNITIES ARE
PROVIDED HEREIN, IT BEING UNDERSTOOD THAT SUCH INSURANCE IS INTENDED TO DO MORE
THAN PROVIDE A SOURCE OF PAYMENT FOR LOSSES AGAINST WHICH BNPPLC AND OTHER
INTERESTED PARTIES ARE ENTITLED TO INDEMNIFICATION BY THIS LEASE.

        (3)  Costs and expenses for which Specialty Laboratories shall be
responsible pursuant to this subparagraph 5.(C) will include Attorneys' Fees
incurred by BNPPLC with respect to the Property or the administration of this
Lease and the other Operative Documents. Such costs and expenses will also
include all rent or other payments required of BNPPLC under the Ground Lease, so
long as this Lease shall remain in force. Further, if Specialty Laboratories
receives approval from BNPPLC to expand the permitted uses of the Property as
provided in subparagraph 2.(A)(5) and the new permitted uses increase BNPPLC's
administrative burden of complying with or monitoring Specialty Laboratories'
compliance with the requirements of this Lease or other Operative Documents,
then the costs of meeting the increased burden (including a fair allocation of
the salary of any person involved in meeting that burden) will be included in
the costs and expenses for which Specialty Laboratories shall be responsible
pursuant to this subparagraph 5.(C).

        (4)  Specialty Laboratories' obligations under this subparagraph 5.(C)
shall survive the termination or expiration of this Lease. Any amount to be paid
by Specialty Laboratories under this subparagraph 5.(C) shall be due thirty days
after a notice requesting such payment is received by Specialty Laboratories.

        (5)  If an Interested Party notifies Specialty Laboratories of any claim
or proceeding included in, or any investigation or allegation concerning, Losses
for which Specialty Laboratories is responsible pursuant to this subparagraph
5.(C), Specialty Laboratories shall assume on behalf of the Interested Party and
conduct with due diligence and in good faith the investigation and defense
thereof and the response thereto with counsel selected by Specialty
Laboratories, but reasonably satisfactory to the Interested Party; provided,
that the Interested Party shall have the right to be represented by advisory
counsel of its own selection and at its own expense; and provided further, that
if any such claim, proceeding, investigation or allegation involves both
Specialty Laboratories and the Interested Party and the Interested Party shall
have reasonably concluded that there are legal defenses available to it which
are inconsistent with those available to Specialty Laboratories, then the
Interested Party shall have the right to select separate counsel to participate
in the investigation and defense of and response to such claim, proceeding,
investigation or allegation on its own behalf, and Specialty Laboratories shall
pay or reimburse the Interested Party for all Attorney's Fees incurred by the
Interested Party because of the selection of such separate counsel. If Specialty
Laboratories fails to assume promptly (and in any event within fifteen days
after being notified of the applicable claim, proceeding, investigation or
allegation) the defense of the Interested Party, then the Interested Party may
contest (or settle, with the prior consent of Specialty Laboratories, which
consent will not be unreasonably withheld) the claim, proceeding, investigation
or allegation at Specialty Laboratories' expense using counsel selected by the
Interested Party. Moreover, if any such failure by Specialty Laboratories
continues for thirty days or more after Specialty Laboratories is notified of
any such claim, proceeding, investigation or allegation, then the Interested
Party may provide an additional notice of its rights to contest or

Lease Agreement - Page 11

--------------------------------------------------------------------------------




settle pursuant to this paragraph. And if such failure continues for yet another
thirty days after such additional notice is given, then the Interested Party may
elect not to contest or continue contesting such claim, proceeding,
investigation or allegation and instead, in accordance with the written advice
of counsel, settle (or pay in full) any or all claims against the Interested
Party related thereto without Specialty Laboratories' consent and without
releasing Specialty Laboratories from any obligations to the Interested Party
under this subparagraph 5.(C). The right to settle as described in the preceding
sentence, however, shall not be construed as authorization to bind Specialty
Laboratories itself to any admission of liability or responsibility or to any
settlement agreement or other contract made with a third party claimant.
Further, it is understood that no Interested Party shall bind or purport to bind
Specialty Laboratories to any such admission or settlement agreement or other
contract.

        (D)    Exceptions and Qualifications to Indemnities.    

        (1)  BNPPLC acknowledges and agrees that nothing in Paragraph 4 or the
preceding subparagraphs of this Paragraph 5 shall be construed to require
Specialty Laboratories to pay or reimburse:

        (a)  any costs or expenses incurred by any Interested Party (including
BNPPLC or any transferee of BNPPLC) to accomplish any Permitted Transfers
described in clauses (4) or (5) of the definition thereof in the Common
Definitions and Provisions Agreement;

        (b)  Excluded Taxes;

        (c)  Losses incurred or suffered by any Interested Party that are
proximately caused by (and attributed by any applicable principles of
comparative fault to) the Established Misconduct of that Interested Party;

        (d)  Losses incurred or suffered in connection with the execution of the
Participation Agreement by Participants (or supplements making them parties
thereto) or in connection with any negotiation or due diligence Participants may
undertake before entering into the Participation Agreement; or

        (e)  any decline in the value of the Property solely by reason of
decline in general market conditions and not because of any breach of this Lease
or other Operative Documents by Specialty Laboratories.

        (2)  Further, if an Interested Party receives a written notice of Losses
that such Interested Party believes are covered by the indemnity in subparagraph
5.(C)(1), then such Interested Party will be expected to promptly furnish a copy
of such notice to Specialty Laboratories. The failure to so provide a copy of
the notice to Specialty Laboratories shall not excuse Specialty Laboratories
from its obligations under subparagraph 5.(C)(1); provided, that if such failure
continues for more than fifteen days after the notice is received by such
Interested Party and Specialty Laboratories is unaware of the matters described
in the notice, with the result that Specialty Laboratories is unable to assert
defenses or to take other actions which could minimize its obligations, then
Specialty Laboratories shall be excused from its obligation to indemnify such
Interested Party (and any Affiliate of such Interested Party) against the
Losses, if any, which would not have been incurred or suffered but for such
failure. For example, if BNPPLC fails to provide Specialty Laboratories with a
copy of a notice of an obligation covered by the indemnity set out in
subparagraph 5.(C)(1) and Specialty Laboratories is not otherwise already aware
of such obligation, and if as a result of such failure BNPPLC becomes liable for
penalties and interest covered by the indemnity in excess of the penalties and
interest that would have accrued if Specialty Laboratories had been promptly
provided with a copy of the notice, then Specialty Laboratories will be excused
from any obligation to BNPPLC (or any Affiliate of BNPPLC) to pay the excess.

Lease Agreement - Page 12

--------------------------------------------------------------------------------

        (E)    Tax Reductions Related to Indemnity Payments by Specialty
Laboratories.    

        (1)  As used herein with respect to Losses for which Specialty
Laboratories reimburses or indemnifies BNPPLC or another Interested Party, "Tax
Reduction" means the amount by which the taxes of BNPPLC or such Interested
Party that are not subject to indemnification pursuant to this Paragraph 5 are
reduced (whether by reason of a deduction, credit, allocation, or apportionment
of income or otherwise) because of such Losses, less any increase in such taxes
that occurs by reason of such reimbursement to or indemnification by Specialty
Laboratories.

        (2)  If with respect to Losses that Specialty Laboratories reimburses to
or pays for BNPPLC pursuant to this Paragraph 5, BNPPLC receives a Tax Reduction
which has not already been taken into account in calculating the amount of such
reimbursement or payment by Specialty Laboratories, then BNPPLC shall pay to
Specialty Laboratories the lesser of: (i) (A) the amount of such Tax Reduction,
plus (B) the amount of any further reduction of BNPPLC's taxes that are not
subject to indemnification by Specialty Laboratories pursuant to this
Paragraph 5 because of the payments BNPPLC must make to Specialty Laboratories
pursuant to this subparagraph; and (ii) the amount so reimbursed to or paid for
BNPPLC by Specialty Laboratories. If it is subsequently determined that BNPPLC
was not entitled to such Tax Reduction, the portion of such Tax Reduction (or
any tax savings taken into account in making any payment on an after tax basis)
that is repaid or recaptured will be treated as a Loss for which Specialty
Laboratories must indemnify BNPPLC pursuant to this Paragraph 5 without regard
to subparagraph (C) hereof.

        (3)  If with respect to Losses that Specialty Laboratories reimburses to
or pays to an Interested Party (other than BNPPLC) pursuant to this Paragraph 5,
such Interested Party receives a Tax Reduction which has not already been taken
into account in calculating the amount of such reimbursement or payment by
Specialty Laboratories, then Specialty Laboratories may demand that such
Interested Party pay to Specialty Laboratories the lesser of: (i)(A) the amount
of such Tax Reduction, plus (B) the amount of any further reduction of such
Interested Party's taxes that are not subject to indemnification by Specialty
Laboratories pursuant to this Paragraph 5 because of the payments such
Interested Party must make to Specialty Laboratories pursuant to this
subparagraph; and (ii) the amount so reimbursed to or paid for such Interested
Party by Specialty Laboratories. If it is subsequently determined that such
Interested Party was not entitled to such Tax Reduction, the portion of such Tax
Reduction (or any tax savings taken into account in making any payment on an
after tax basis) that is repaid or recaptured will be treated as a Loss for
which Specialty Laboratories must indemnify such Interested Party pursuant to
this Paragraph 5 without regard to subparagraph (C) hereof.

        (4)  Notwithstanding the foregoing, in no event shall BNPPLC or any
other Interested Party be required to make any payment to Specialty Laboratories
pursuant to this subparagraph 5.(E) when any Event of Default has occurred and
is continuing.

        (F)    Refunds and Credits Related to Losses Paid by Specialty
Laboratories.    

        (1)  If BNPPLC receives a refund of any Losses paid, reimbursed or
advanced by Specialty Laboratories pursuant to this Paragraph 5, BNPPLC shall
promptly shall pay to Specialty Laboratories the amount of such refund, plus or
minus any net tax benefits or detriments realized by BNPPLC as a result of such
refund and such payment to Specialty Laboratories; provided, that the amount
payable to Specialty Laboratories shall not exceed the amount of the indemnity
payment in respect of such refunded Losses that was made by Specialty
Laboratories. If it is subsequently determined that BNPPLC was not entitled to
such refund, the portion of such refund that is repaid or recaptured will be
treated as a Loss for which Specialty Laboratories must indemnify BNPPLC
pursuant to this Paragraph 5 without regard to subparagraph (C) hereof. If, in
connection any such refund, BNPPLC also receives an amount representing interest
on such refund, BNPPLC shall promptly pay to Specialty Laboratories the amount
of such interest, plus or

Lease Agreement - Page 13

--------------------------------------------------------------------------------

minus any net tax benefits or detriments realized by BNPPLC as a result of the
receipt or accrual of such interest and as a result of the such payment to
Specialty Laboratories; provided that BNPPLC will not be required to make any
such payment in respect of the interest (if any) that is fairly attributable to
a period before Specialty Laboratories paid, reimbursed or advanced the Losses
refunded to BNPPLC.

        (2)  If any Interested Party (other than BNPPLC itself) receives a
refund of any Loss paid, reimbursed or advanced by Specialty Laboratories
pursuant to this Paragraph 5, Specialty Laboratories may demand that such
Interested Party promptly pay to Specialty Laboratories the amount of such
refund, plus or minus any net tax benefits or detriments realized by such
Interested Party as a result of such refund and such payment to Specialty
Laboratories; provided, that the amount payable to Specialty Laboratories shall
not exceed the amount of the indemnity payment in respect of such refunded
Losses that was made by Specialty Laboratories. If it is subsequently determined
that such Interested Party was not entitled to such refund, the portion of such
refund that is repaid or recaptured will be treated as an Loss for which
Specialty Laboratories must indemnify such Interested Party pursuant to this
Paragraph 5 without regard to subparagraph (C) hereof. If, in connection any
such refund, such Interested Party also receives an amount representing interest
on such refund, Specialty Laboratories may demand that such Interested Party
promptly pay to Specialty Laboratories the amount of such interest, plus or
minus any net tax benefits or detriments realized by such Interested Party as a
result of the receipt or accrual of such interest and as a result of the such
payment to Specialty Laboratories; provided that such Interested Party will not
be required to make any such payment in respect of the interest (if any) which
is fairly attributable to a period before Specialty Laboratories paid,
reimbursed or advanced the Losses refunded to BNPPLC.

        (3)  As used in this subparagraph 5.(F), the term "tax benefit" will not
include a reduction of taxes that are subject to indemnification by Specialty
Laboratories pursuant to this Paragraph 5. Also, as used in this subparagraph
5.(F), the term "refund" shall be deemed to include credits to the extent they
actually reduce taxes that would otherwise be payable by the Interested Party
receiving such credits and that are not subject to indemnification by Specialty
Laboratories pursuant to this Paragraph 5; provided, however, that Specialty
Laboratories shall not be entitled to both a payment under the preceding
subparagraph 5.(E) in respect of any such reduction and to a payment under this
subparagraph 5.(F) in respect of the same reduction.

        (4)  Notwithstanding the foregoing, in no event shall BNPPLC or any
other Interested Party be required to make any payment to Specialty Laboratories
pursuant to this subparagraph 5.(F) when any Event of Default has occurred and
is continuing.

6.    ADJUSTMENTS TO THE PROPERTY.

        (A)    Status of Property.    All Improvements on the Land from time to
time shall be owned by BNPPLC and shall constitute "Property" covered by this
Lease. Further, as provided in the Construction Management Agreement, to the
extent heretofore or hereafter acquired (in whole or in part) with any portion
of the Initial Funding Advance or with any Construction Advances or with other
funds for which Specialty Laboratories receives reimbursement from the Initial
Funding Advance or Construction Advances, all furnishings, furniture, chattels,
permits, licenses, franchises, certificates and other personal property of
whatever nature shall have been acquired on behalf of BNPPLC by Specialty
Laboratories and shall constitute "Property" covered by this Lease, as shall all
renewals or replacements of or substitutions for any such Property. Upon request
of BNPPLC, but not more often than once in any period of twelve consecutive
months, Specialty Laboratories shall deliver to BNPPLC an inventory describing
all significant items of Personal Property (and, in the case of tangible
personal property, showing the make, model, serial number and location thereof)
other than Improvements, with a certification by Specialty Laboratories that
such inventory is true and complete and that all items specified in the
inventory are covered by this Lease free and clear of any Lien other than the
Permitted Encumbrances or Liens Removable by BNPPLC.

Lease Agreement - Page 14

--------------------------------------------------------------------------------

        (B)    Changes in the Land Covered by the Ground Lease.    Upon any
amendment of the definition of the "Land" covered by the Ground Lease, the
"Land" as defined in and covered by this Lease and the other Operative Documents
will also be so amended.

7.    ENVIRONMENTAL.

        (A)    Environmental Covenants by Specialty Laboratories.    Without
limiting Specialty Laboratories' obligations under the Ground Lease with respect
to Hazardous Substances and Environmental Losses, Specialty Laboratories
covenants that:

        (1)  Specialty Laboratories shall not conduct or permit others to
conduct Hazardous Substance Activities on the Property, except Permitted
Hazardous Substance Use and Remedial Work.

        (2)  Specialty Laboratories shall not discharge or permit the discharge
of anything (including Permitted Hazardous Substances) on or from the Property
that would require any permit under applicable Environmental Laws, other than
(1) storm water runoff, (2) fume hood emissions, (3) waste water discharges
through a publicly owned treatment works, (4) discharges that are a necessary
part of any Remedial Work, and (5) other similar discharges consistent with the
definition herein of Permitted Hazardous Substance Use which do not
significantly increase the risk of Environmental Losses to BNPPLC, in each case
in strict compliance with Environmental Laws.

        (3)  Following any discovery that Remedial Work is required by
Environmental Laws or otherwise reasonably believed by BNPPLC to be required,
and to the extent not inconsistent with the other provisions of this Lease,
Specialty Laboratories shall promptly perform and diligently and continuously
pursue such Remedial Work, in each case in strict compliance with Environmental
Laws.

        (4)  If requested by BNPPLC in connection with any Remedial Work
required by this subparagraph, Specialty Laboratories shall retain Environmental
Consultants acceptable to BNPPLC to evaluate any significant new information
generated during Specialty Laboratories' implementation of the Remedial Work and
to discuss with Specialty Laboratories whether such new information indicates
the need for any additional measures that Specialty Laboratories should take to
protect the health and safety of persons (including employees, contractors and
subcontractors and their employees) or to protect the environment. Specialty
Laboratories shall implement any such additional measures to the extent required
with respect to the Property by Environmental Laws or otherwise reasonably
believed by BNPPLC to be required and to the extent not inconsistent with the
other provisions of this Lease.

        (B)    Right of BNPPLC to do Remedial Work Not Performed by Specialty
Laboratories.    If Specialty Laboratories' failure to cure any breach of the
covenants set forth in subparagraph 7.(A) continues beyond the Environmental
Cure Period (as defined below), BNPPLC may, in addition to any other remedies
available to it, conduct all or any part of the Remedial Work. To the extent
that Remedial Work is done by BNPPLC pursuant to the preceding sentence
(including any removal of Hazardous Substances), the cost thereof shall be a
demand obligation owing by Specialty Laboratories to BNPPLC. As used in this
subparagraph, "Environmental Cure Period" means the period ending on the earlier
of: (1) sixty days after Specialty Laboratories is notified of the breach which
must be cured within such period, (2) the date that any writ or order is issued
for the levy or sale of any property owned by BNPPLC (including the Property)
because of such breach, (3) the date that any criminal action is instituted or
overtly threatened against BNPPLC or any of its directors, officers or employees
because of such breach, or (4) any Designated Sale Date upon which, for any
reason, Specialty Laboratories or an Affiliate of Specialty Laboratories or any
Applicable Purchaser shall not purchase BNPPLC's interest in the Property
pursuant to the Purchase Agreement for a net price to BNPPLC

Lease Agreement - Page 15

--------------------------------------------------------------------------------

(when taken together with any Supplemental Payment paid by Specialty
Laboratories pursuant to the Purchase Agreement, in the case of a purchase by an
Applicable Purchaser) equal to Stipulated Loss Value.

        (C)    Environmental Inspections and Reviews.    BNPPLC reserves the
right to retain Environmental Consultants to review any report prepared by
Specialty Laboratories or to conduct BNPPLC's own investigation to confirm
whether Specialty Laboratories is complying with the requirements of this
Paragraph 7. Specialty Laboratories grants to BNPPLC and to BNPPLC's agents,
employees, consultants and contractors the right to enter upon the Property
during reasonable hours and after reasonable notice to inspect the Property and
to perform such tests as BNPPLC deems necessary or appropriate to review or
investigate Hazardous Substances in, on, under or about the Property or any
discharge or suspected discharge of Hazardous Substances into groundwater or
surface water from the Property. Specialty Laboratories shall promptly reimburse
BNPPLC for the fees of its environmental consultants and the costs of any such
inspections and tests; provided, however, BNPPLC's right to reimbursement for
the reasonable fees of any consultant engaged as provided in this subparagraph
or for the costs of any inspections or test undertaken as provided in this
subparagraph shall be limited to the following circumstances: (1) an Event of
Default shall have occurred and be continuing at the time of such engagement;
(2) Specialty Laboratories shall not have exercised the Purchase Option and
BNPPLC shall have retained the consultant to establish the condition of the
Property prior to any conveyance thereof pursuant to the Purchase Agreement or
to the expiration of this Lease; (3) BNPPLC shall have retained the consultant
to satisfy any regulatory requirements applicable to BNPPLC or its Affiliates;
or (4) BNPPLC shall have retained the consultant because BNPPLC has been
notified of a violation of Environmental Laws concerning the Property by any
governmental authority having jurisdiction.

        (D)    Communications Regarding Environmental Matters.    

        (1)  Specialty Laboratories shall immediately advise BNPPLC and
Participants of (1) any discovery known to Specialty Laboratories of any event
or circumstance which would render any of the representations of Specialty
Laboratories herein or in any of the other Operative Documents concerning
environmental matters materially inaccurate or misleading if made at the time of
such discovery and assuming that Specialty Laboratories was aware of all
relevant facts, (2) any Remedial Work (or change in Remedial Work) required or
undertaken by Specialty Laboratories or its Affiliates in response to any
(A) discovery of any Hazardous Substances on, under or about the Property other
than Permitted Hazardous Substances or (B) any claim for damages resulting from
Hazardous Substance Activities, (3) any discovery known to Specialty
Laboratories of any occurrence or condition on any real property adjoining or in
the vicinity of the Property which is not disclosed in the existing Approved
Plans and which would or could reasonably be expected to cause the Property or
any part thereof to be subject to any ownership, occupancy, transferability or
use restrictions under Environmental Laws, or (4) any investigation or inquiry
known to Specialty Laboratories of any failure or alleged failure by Specialty
Laboratories to comply with Environmental Laws affecting the Property by any
governmental authority responsible for enforcing Environmental Laws. In such
event, Specialty Laboratories shall deliver to BNPPLC within thirty days after
BNPPLC's request (or such longer period as may be reasonably required), a
preliminary written environmental plan setting forth a general description of
the action that Specialty Laboratories proposes to take with respect thereto, if
any, to bring the Property into compliance with Environmental Laws or to correct
any breach by Specialty Laboratories of this Paragraph 7, including any proposed
Remedial Work, the estimated cost and time of completion, the name of the
contractor and a copy of the construction contract, if any, and such additional
data, instruments, documents, agreements or other materials or information as
BNPPLC may reasonably request.

Lease Agreement - Page 16

--------------------------------------------------------------------------------

        (2)  Specialty Laboratories shall provide BNPPLC and Participants with
copies of all material written communications with federal, state and local
governments, or agencies relating to the matters listed in the preceding
clause (1). Specialty Laboratories shall also provide BNPPLC and Participants
with copies of any correspondence from third Persons which threaten litigation
over any significant failure or alleged significant failure of Specialty
Laboratories to maintain or operate the Property in accordance with
Environmental Laws.

        (3)  Prior to Specialty Laboratories' submission of a Material
Environmental Communication to any governmental or regulatory agency or third
party, Specialty Laboratories shall, to the extent practicable, deliver to
BNPPLC and Participants a draft of the proposed submission (together with the
proposed date of submission), and in good faith assess and consider any comments
of BNPPLC regarding the same. Promptly after BNPPLC's request, Specialty
Laboratories shall meet with BNPPLC to discuss the submission, shall provide any
additional information reasonably requested by BNPPLC and shall provide a
written explanation to BNPPLC addressing the issues raised by comments (if any)
of BNPPLC regarding the submission, including a reasoned analysis supporting any
decision by Specialty Laboratories not to modify the submission in accordance
with comments of BNPPLC.

8.    INSURANCE REQUIRED AND CONDEMNATION.

        (A)    Liability Insurance.    Throughout the Term Specialty
Laboratories shall maintain commercial general liability insurance against
claims for bodily and personal injury, death and property damage occurring in or
upon or resulting from any occurrence in or upon the Property under one or more
insurance policies that satisfy the Minimum Insurance Requirements. Specialty
Laboratories shall deliver and maintain with BNPPLC for each liability insurance
policy required by this Lease written confirmation of the policy and the scope
of the coverage provided thereby issued by the applicable insurer or its
authorized agent, which confirmation must also satisfy the Minimum Insurance
Requirements.

        (B)    Property Insurance.    Throughout the Term Specialty Laboratories
will keep all Improvements (including all alterations, additions and changes
made to the Improvements) insured against fire and other casualty under one or
more property insurance policies that satisfy the Minimum Insurance
Requirements. Specialty Laboratories shall deliver and maintain with BNPPLC for
each property insurance policy required by this Lease written confirmation of
the policy and the scope of the coverage provided thereby issued by the
applicable insurer or its authorized agent, which confirmation must also satisfy
the Minimum Insurance Requirements. If any of the Property is destroyed or
damaged by fire, explosion, windstorm, hail or by any other casualty against
which insurance shall have been required hereunder, (i) BNPPLC may, but shall
not be obligated to, make proof of loss if not made promptly by Specialty
Laboratories after notice from BNPPLC, (ii) each insurance company concerned is
hereby authorized and directed to make payment for such loss directly to BNPPLC
for application as required by Paragraph 9, and (iii) BNPPLC may settle, adjust
or compromise any and all claims for loss, damage or destruction under any
policy or policies of insurance (provided, that if any such claim is for less
than [***]*, if no 97-10/Event shall have occurred and no Event of Default shall
have occurred and be continuing, Specialty Laboratories shall have the right to
settle, adjust or compromise the claim as Specialty Laboratories deems
appropriate; and, provided further, that so long as no 97-10/Event shall have
occurred and no Event of Default shall have occurred and be continuing, BNPPLC
must provide Specialty Laboratories with at least forty-five days notice of
BNPPLC's intention to settle any such claim before settling it unless Specialty
Laboratories shall already have approved of the settlement by BNPPLC). BNPPLC
shall not be in any event or circumstances liable or responsible for failure to
collect, or to exercise diligence in the collection of, any insurance proceeds.
If any casualty shall result in damage to or loss or destruction of the
Property, Specialty Laboratories shall give prompt notice thereof to BNPPLC and
Paragraph 9 shall apply.

* PORTIONS OF THIS PAGE HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Lease Agreement - Page 17

--------------------------------------------------------------------------------

        (C)    Failure to Obtain Insurance.    If Specialty Laboratories fails
to obtain any insurance or to provide confirmation of any such insurance as
required by this Lease, and shall not cure such default within three Business
Days after any Responsible Financial Office of Specialty Laboratories shall
become aware of such failure, BNPPLC shall be entitled (but not required) to
obtain the insurance that Specialty Laboratories has failed to obtain or for
which Specialty Laboratories has not provided the required confirmation and,
without limiting BNPPLC's other remedies under the circumstances, BNPPLC may
require Specialty Laboratories to reimburse BNPPLC for the cost of such
insurance and to pay interest thereon computed at the Default Rate from the date
such cost was paid by BNPPLC until the date of reimbursement by Specialty
Laboratories.

        (D)    Condemnation.    Immediately upon obtaining knowledge of the
institution of any proceedings for the condemnation of the Property or any
portion thereof, or any other similar governmental or quasi-governmental
proceedings arising out of injury or damage to the Property or any portion
thereof, each party shall promptly notify the other (provided, however, BNPPLC
shall have no liability for its failure to provide such notice) of the pendency
of such proceedings. Specialty Laboratories shall, at its expense, diligently
prosecute any such proceedings and shall consult with BNPPLC, its attorneys and
experts and cooperate with them as reasonably requested in the carrying on or
defense of any such proceedings. All proceeds of condemnation awards or proceeds
of sale in lieu of condemnation with respect to the Property and all judgments,
decrees and awards for injury or damage to the Property shall be paid to BNPPLC
as Escrowed Proceeds, and all such proceeds will be applied as provided in
Paragraph 9. BNPPLC is hereby authorized, in its own name or in the name of
Specialty Laboratories or in the name of both, at any time after a 97-10/Event
or when an Event of Default shall have occurred and be continuing, but not
otherwise without Specialty Laboratories' prior consent, to execute and deliver
valid acquittances for, and to appeal from, any such judgment, decree or award
concerning condemnation of any of the Property. BNPPLC shall not be in any event
or circumstances liable or responsible for failure to collect, or to exercise
diligence in the collection of, any such proceeds, judgments, decrees or awards.

        Notwithstanding the foregoing provisions of this subparagraph, if
condemnation proceeds totaling not more than [***]* are to be recovered as a
result of a taking of less than all or substantially all of the Property,
Specialty Laboratories may directly receive and hold such proceeds so long as no
Event of Default shall have occurred and be continuing and so long as Specialty
Laboratories applies such proceeds as required herein.

        (E)    Waiver of Subrogation.    Specialty Laboratories, for itself and
for any Person claiming through it (including any insurance company claiming by
way of subrogation), waives any and every claim which arises or may arise in its
favor against BNPPLC or any other Interested Party for any and all Losses, to
the extent that Specialty Laboratories is compensated by insurance or would be
compensated by the insurance policies contemplated in this Lease, but for any
deductible or self-insured retention maintained under such insurance or but for
a failure of Specialty Laboratories to maintain the insurance as required by
this Lease. Specialty Laboratories agrees to have such insurance policies
properly endorsed so as to make them valid notwithstanding this waiver, if such
endorsement is required to prevent a loss of insurance.

* PORTIONS OF THIS PAGE HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Lease Agreement - Page 18

--------------------------------------------------------------------------------

9.    APPLICATION OF INSURANCE AND CONDEMNATION PROCEEDS.

        (A)    Collection and Application of Insurance and Condemnation Proceeds
Generally.    This Paragraph 9 shall govern the application of proceeds received
by BNPPLC or Specialty Laboratories during the Term from any third party
(1) under any property insurance policy as a result of damage to the Property
(including proceeds payable under any insurance policy covering the Property
which is maintained by Specialty Laboratories), (2) as compensation for any
restriction placed upon the use or development of the Property or for the
condemnation of the Property or any portion thereof, or (3) because of any
judgment, decree or award for injury or damage to the Property (e.g.,damage
resulting from a third party's release of Hazardous Materials onto the
Property); excluding, however, any funds paid to BNPPLC by BNPPLC's Parent, by
an Affiliate of BNPPLC or by any Participant that is made to compensate BNPPLC
for any Losses BNPPLC may suffer or incur in connection with this Lease or the
Property. Except as provided in subparagraph 9.(D), Specialty Laboratories will
promptly pay over to BNPPLC any insurance, condemnation or other proceeds
covered by this Paragraph 9 which Specialty Laboratories may receive from any
insurer, condemning authority or other third party. All proceeds covered by this
Paragraph 9, including those received by BNPPLC from Specialty Laboratories or
third parties, shall be applied as follows:

        (1)  First, proceeds covered by this Paragraph 9 will be used to
reimburse BNPPLC for any costs and expenses, including Attorneys' Fees, that
BNPPLC incurred to collect the proceeds.

        (2)  Second, the proceeds remaining after such reimbursement to BNPPLC
(hereinafter, the "Remaining Proceeds") will be applied, as hereinafter more
particularly provided, either as a Qualified Prepayment or to reimburse
Specialty Laboratories or BNPPLC for the actual out-of-pocket costs of repairing
or restoring the Property. Until, however, any Remaining Proceeds received by
BNPPLC are applied by BNPPLC as a Qualified Prepayment or applied by BNPPLC to
reimburse costs of repairs to or restoration of the Property pursuant to this
Paragraph 9, BNPPLC shall hold and maintain such Remaining Proceeds as Escrowed
Proceeds in an interest bearing account, and all interest earned on such account
shall be added to and made a part of such Escrowed Proceeds.

        (B)    Advances of Escrowed Proceeds to Specialty
Laboratories.    Except as otherwise provided below in this Paragraph 9, BNPPLC
shall advance all Remaining Proceeds held by it as Escrowed Proceeds to
reimburse Specialty Laboratories for the actual out-of-pocket cost to Specialty
Laboratories of repairing or restoring the Property in accordance with the
requirements of this Lease and the other Operative Documents as the applicable
repair or restoration, progresses and upon compliance by Specialty Laboratories
with such terms, conditions and requirements as may be reasonably imposed by
BNPPLC. In no event, however, shall BNPPLC be required to pay Escrowed Proceeds
to Specialty Laboratories in excess of the actual out-of-pocket cost to
Specialty Laboratories of the applicable repair, restoration or replacement, as
evidenced by invoices or other documentation reasonably satisfactory to BNPPLC,
it being understood that BNPPLC may retain and apply any such excess as a
Qualified Prepayment.

        (C)    Application of Escrowed Proceeds as a Qualified
Prepayment.    Provided no 97-10/Event has occurred and no Event of Default
shall have occurred and be continuing, BNPPLC shall apply any Remaining Proceeds
paid to it (or other amounts available for application as a Qualified
Prepayment) as a Qualified Prepayment on any date that BNPPLC is directed to do
so by a notice from Specialty Laboratories; however, if such a notice from
Specialty Laboratories specifies an effective date for a Qualified Prepayment
that is less than five Business Days after BNPPLC's actual receipt of the
notice, BNPPLC may postpone the date of the Qualified Prepayment to any date not
later than five Business Days after BNPPLC's receipt of the notice. In any
event, except when BNPPLC is required by the preceding sentence to apply
Remaining Proceeds or other amounts as a Qualified Prepayment on an Advance Date
or Base Rent Date, BNPPLC may deduct Breakage Costs incurred in connection with
any Qualified Prepayment from the Remaining Proceeds or other amounts available
for application as

Lease Agreement - Page 19

--------------------------------------------------------------------------------


the Qualified Prepayment, and Specialty Laboratories will reimburse BNPPLC upon
request for any such Breakage Costs that BNPPLC incurs but does not deduct.

        (D)    Right of Specialty Laboratories to Receive and Apply Remaining
Proceeds Below a Certain Level.    If, after the Completion Date, any taking by
condemnation of any portion of the Property or any casualty resulting in the
diminution, destruction, demolition or damage to any portion of the Property
shall (in the good faith judgment of BNPPLC) reduce the then current "AS IS"
market value by less than $1,000,000 and (in the good faith estimation of
BNPPLC) be unlikely to result in Remaining Proceeds of more than $1,000,000, and
if no 97-10/Event shall have occurred and no Event of Default shall have
occurred and be continuing, then BNPPLC will, upon Specialty Laboratories'
request, instruct the condemning authority or insurer, as applicable, to pay the
Remaining Proceeds resulting therefrom directly to Specialty Laboratories.
Specialty Laboratories shall apply any such Remaining Proceeds to the repair or
restoration of the Property to a safe and secure condition and to a value of no
less than the value before taking or casualty.

        (E)    Special Provisions Applicable After a 97-10/Event or Event of
Default.    Notwithstanding the foregoing, after any 97-10/Event, and when any
Event of Default shall have occurred and be continuing, BNPPLC shall be entitled
to receive and collect all insurance, condemnation or other proceeds governed by
this Paragraph 9 and to apply all Remaining Proceeds, when and to the extent
deemed appropriate by BNPPLC in its sole discretion, either (A) to the
reimbursement of Specialty Laboratories or BNPPLC for the out-of-pocket cost of
repairing or restoring the Property, or (B) as Qualified Prepayments.

        (F)    Specialty Laboratories' Obligation to Restore.    Regardless of
the adequacy of any Remaining Proceeds available to Specialty Laboratories
hereunder, if on or after the Completion Date, the Property is damaged by fire
or other casualty or less than all or substantially all of the Property is taken
by condemnation, Specialty Laboratories must promptly restore or improve the
Property or the remainder thereof to a value no less than Stipulated Loss Value
and to a reasonably safe and sightly condition. If for some reason Specialty
Laboratories is unable to restore the Property or remainder thereof to a value
of no less than Stipulated Loss Value, then Specialty Laboratories must
nevertheless promptly restore the Property or remainder thereof to a reasonably
safe and sightly condition and pay to BNPPLC for application as a Qualified
Prepayment the amount (if any), as determined by BNPPLC, needed to reduce
Stipulated Loss Value to no more than the then current "AS IS" market value of
the Property or remainder thereof.

        (G)    Takings of All or Substantially All of the Property on or after
the Completion Date.    In the event of any taking of all or substantially all
of the Property on or after the Completion Date, BNPPLC shall be entitled to
apply all Remaining Proceeds as a Qualified Prepayment. In addition, if
Stipulated Loss Value immediately prior to any such taking exceeds the sum of
the Remaining Proceeds resulting from such condemnation, then BNPPLC shall be
entitled to recover the excess from Specialty Laboratories upon demand as an
additional Qualified Prepayment, whereupon this Lease shall terminate. Any
taking of so much of the Property as, in BNPPLC's good faith judgment, makes it
impracticable to restore or improve the remainder thereof as required by
part (2) of the preceding subparagraph shall be considered a taking of
substantially all the Property for purposes of this Paragraph 9.

10.    ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS OF SPECIALTY
LABORATORIES CONCERNING THE PROPERTY.    Specialty Laboratories represents,
warrants and covenants as follows:

        (A)    Operation and Maintenance.    During the Term, Specialty
Laboratories shall operate and maintain the Property in a good and workmanlike
manner and substantially in compliance with all Applicable Laws and will pay or
cause to be paid all fees or charges of any kind in connection therewith. (If
Specialty Laboratories does not promptly correct any failure of the Property to
comply with Applicable Laws that is the subject of a written notice given to
Specialty Laboratories or BNPPLC

Lease Agreement - Page 20

--------------------------------------------------------------------------------

by any governmental authority, then for purposes of the preceding sentence,
Specialty Laboratories shall be considered not to have maintained the Property
"substantially in accordance with Applicable Laws" whether or not the
noncompliance would be substantial in the absence of the notice.) During the
Term, Specialty Laboratories shall not use or occupy, or allow the use or
occupancy of, the Property in any manner which violates any Applicable Law or
which constitutes a public or private nuisance or which makes void, voidable or
cancelable any insurance then in force with respect thereto. During the Term, to
the extent that any of the following would, individually or in the aggregate,
increase the likelihood of a 97-10/Event or materially and adversely affect the
value of the Property or the use of the Property for purposes permitted by this
Lease, Specialty Laboratories shall not, without BNPPLC's prior consent:
(i) initiate or permit any zoning reclassification of the Property; (ii) seek
any variance under existing zoning ordinances applicable to the Property;
(iii) use or permit the use of the Property in a manner that would result in
such use becoming a nonconforming use under applicable zoning ordinances or
similar laws, rules or regulations; (iv) execute or file any subdivision plat
affecting the Property; or (v) consent to the annexation of the Property to any
municipality. If during the Term (A) a change in the zoning or other Applicable
Laws affecting the permitted use or development of the Property shall occur
after the Completion Date that (in BNPPLC's good faith judgment) materially
reduces the value of the Property, or (B) conditions or circumstances on or
about the Property are discovered after the Completion Date (such as the
presence of an endangered species) which substantially impede development and
thereby (in BNPPLC's good faith judgment) materially reduce the value of the
Property, then Specialty Laboratories shall upon demand pay BNPPLC an amount
equal to such reduction (as determined by BNPPLC in good faith) for application
as a Qualified Prepayment. Specialty Laboratories shall not cause or permit any
drilling or exploration for, or extraction, removal or production of, minerals
from the surface or subsurface of the Property, and Specialty Laboratories shall
not do anything that could reasonably be expected to significantly reduce the
market value of the Property. If Specialty Laboratories receives a notice or
claim from any federal, state or other governmental authority that the Property
is not in compliance with any Applicable Law, or that any action may be taken
against BNPPLC because the Property does not comply with any Applicable Law,
Specialty Laboratories shall promptly furnish a copy of such notice or claim to
BNPPLC.

        Notwithstanding the foregoing, Specialty Laboratories may in good faith,
by appropriate proceedings, contest the validity and applicability of any
Applicable Law with respect to the Property, and pending such contest Specialty
Laboratories shall not be deemed in default hereunder because of the violation
of such Applicable Law, if Specialty Laboratories diligently prosecutes such
contest to completion in a manner reasonably satisfactory to BNPPLC, and if
Specialty Laboratories promptly causes the Property to comply with any such
Applicable Law upon a final determination by a court of competent jurisdiction
that the same is valid and applicable to the Property; provided, however, in any
event such contest shall be concluded and the violation of such Applicable Law
must be corrected by Specialty Laboratories and any claims asserted against
BNPPLC or the Property because of such violation must be paid by Specialty
Laboratories, all prior to the earlier of (i) the date that any criminal
prosecution is instituted or overtly threatened against BNPPLC or any of its
directors, officers or employees because of such violation, (ii) the date that
any action is taken or overtly threatened by any governmental authority against
BNPPLC or any property owned by BNPPLC (including the Property) because of such
violation, or (iii) a Designated Sale Date upon which, for any reason, Specialty
Laboratories or an Affiliate of Specialty Laboratories or any Applicable
Purchaser shall not purchase BNPPLC's interest in the Property pursuant to the
Purchase Agreement for a price to BNPPLC (when taken together with any
Supplemental Payment paid by Specialty Laboratories pursuant to the Purchase
Agreement, in the case of a purchase by an Applicable Purchaser) equal to the
Break Even Price.

        (B)    Debts for Construction, Maintenance, Operation or
Development.    Specialty Laboratories shall cause all debts and liabilities
incurred in the construction, maintenance, operation or development of the
Property, including all debts and liabilities for labor, material and equipment
and all debts and

Lease Agreement - Page 21

--------------------------------------------------------------------------------


charges for utilities servicing the Property, to be promptly paid; provided,
that nothing in this subparagraph will be construed to require Specialty
Laboratories to remove Liens Removable by BNPPLC.

        Notwithstanding the foregoing, Specialty Laboratories may in good faith,
by appropriate proceedings, contest the validity, applicability or amount of any
asserted mechanic's or materialmen's lien and pending such contest Specialty
Laboratories shall not be deemed in default under this subparagraph because of
the contested lien if (1) within thirty days after being asked to do so by
BNPPLC, Specialty Laboratories bonds over to BNPPLC's reasonable satisfaction
all such contested liens against the Property alleged to secure an amount in
excess of $5,000,000 (individually or in the aggregate), (2) Specialty
Laboratories diligently prosecutes such contest to completion in a manner
reasonably satisfactory to BNPPLC, and (3) Specialty Laboratories promptly
causes to be paid any amount adjudged by a court of competent jurisdiction to be
due, with all costs and interest thereon, promptly after such judgment becomes
final; provided, however, that in any event each such contest shall be concluded
and the lien, interest and costs must be paid by Specialty Laboratories prior to
the earlier of (i) the date that any criminal prosecution is instituted or
overtly threatened against BNPPLC or its directors, officers or employees
because of the nonpayment thereof, (ii) the date that any writ or order is
issued under which the Property or any other property in which BNPPLC has an
interest may be seized or sold or any other action is taken or overtly
threatened against BNPPLC or any property in which BNPPLC has an interest
because of the nonpayment thereof, or (iii) a Designated Sale Date upon which,
for any reason, Specialty Laboratories or an Affiliate of Specialty Laboratories
or any Applicable Purchaser shall not purchase BNPPLC's interest in the Property
pursuant to the Purchase Agreement for a price to BNPPLC (when taken together
with any Supplemental Payment paid by Specialty Laboratories pursuant to the
Purchase Agreement, in the case of a purchase by an Applicable Purchaser) equal
to the Break Even Price.

        (C)    Repair, Maintenance, Alterations and Additions.    Specialty
Laboratories shall keep the Property in good order, operating condition and
appearance and shall cause all necessary repairs, renewals and replacements to
be promptly made. Specialty Laboratories will not allow any of the Property to
be materially misused, abused or wasted, and Specialty Laboratories shall
promptly replace any worn-out fixtures and Personal Property with fixtures and
Personal Property comparable to the replaced items when new. Specialty
Laboratories shall not, without the prior consent of BNPPLC, (i) remove from the
Property any fixture or Personal Property having significant value except such
as are replaced by Specialty Laboratories by fixtures or Personal Property of
equal suitability and value, free and clear of any lien or security interest
(and for purposes of this clause "significant value" will mean any fixture or
Personal Property that has a value of more than $100,000 or that, when
considered together with all other fixtures and Personal Property removed and
not replaced by Specialty Laboratories by items of equal suitability and value,
has an aggregate value of $500,000 or more) or (ii) make material new
Improvements or alter Improvements in any material respect following completion
of the Work contemplated in the Construction Management Agreement.

        However, provided that no 97-10/Event has occurred, and so long as no
Event of Default has occurred and is continuing, BNPPLC will not unreasonably
withhold a consent requested by Specialty Laboratories pursuant to the preceding
sentence. Specialty Laboratories acknowledges, however, that BNPPLC's refusal or
failure to give such consent shall be deemed reasonable if BNPPLC believes in
good faith that the action for which Specialty Laboratories is requesting
consent will have a material adverse impact upon the value of the Property
(taken as whole), or if Specialty Laboratories has not provided BNPPLC with
adequate information to allow BNPPLC to properly evaluate such impact on value.

        Without limiting the foregoing, Specialty Laboratories will notify
BNPPLC before making any significant alterations to the Improvements after the
completion of the Construction Project.

Lease Agreement - Page 22

--------------------------------------------------------------------------------


        (D)    Permitted Encumbrances and Development Documents.    Specialty
Laboratories shall during the Term comply with and will cause to be performed
all of the covenants, agreements and obligations imposed upon the owner of any
interest in the Property by the Permitted Encumbrances or the Development
Documents. Without limiting the foregoing, Specialty Laboratories shall cause
all amounts to be paid when due, the payment of which is secured by any Lien
against the Property created by the Permitted Encumbrances. Without the prior
consent of BNPPLC, Specialty Laboratories shall not enter into, initiate,
approve or consent to any modification of any Permitted Encumbrance or
Development Document that would create or expand or purport to create or expand
obligations or restrictions which would encumber BNPPLC's interest in the
Property. (Whether BNPPLC must give any such consent requested by Specialty
Laboratories during the Term of this Lease shall be governed by subparagraph
3(A) of the Closing Certificate.)

        Notwithstanding the foregoing, Specialty Laboratories may in good faith,
by appropriate proceedings, contest the validity and applicability of any
Permitted Encumbrance described in Exhibit B to the Closing Certificate, and
pending such contest Specialty Laboratories shall not be deemed in default
hereunder because of the violation of such Permitted Encumbrance, if Specialty
Laboratories diligently prosecutes such contest to completion in a manner
reasonably satisfactory to BNPPLC, and if Specialty Laboratories promptly causes
the Property to comply with any such Permitted Encumbrance upon a final
determination by a court of competent jurisdiction that the same is valid and
applicable to the Property; provided, however, in any event such contest shall
be concluded and the violation of such Permitted Encumbrance must be corrected
by Specialty Laboratories and any claims asserted against BNPPLC or the Property
because of such violation must be paid by Specialty Laboratories, all prior to
the earlier of (i) the date that any criminal prosecution is instituted or
overtly threatened against BNPPLC or any of its directors, officers or employees
because of such violation, (ii) the date that any action is taken by any
governmental authority against BNPPLC or any property owned by BNPPLC (including
the Property) because of such violation, or (iii) a Designated Sale Date upon
which, for any reason, Specialty Laboratories or an Affiliate of Specialty
Laboratories or any Applicable Purchaser shall not purchase BNPPLC's interest in
the Property pursuant to the Purchase Agreement for a price to BNPPLC (when
taken together with any Supplemental Payments paid by Specialty Laboratories
pursuant to the Purchase Agreement, in the case of a purchase by an Applicable
Purchaser) equal to the Break Even Price.

        (E)    Books and Records Concerning the Property.    Specialty
Laboratories shall keep books and records that are accurate and complete in all
material respects for the Property and, subject to Paragraph 21, will permit all
such books and records (including all contracts, statements, invoices, bills and
claims for labor, materials and services supplied for the construction and
operation of any Improvements) to be inspected and copied by BNPPLC. This
subparagraph shall not be construed as requiring Specialty Laboratories to
regularly maintain separate books and records relating exclusively to the
Property; provided, however, that upon request, Specialty Laboratories shall
construct or abstract from its regularly maintained books and records
information required by this subparagraph relating to the Property.

        (F)    No Discrimination.    As required by one of the Development
Documents, Specialty Laboratories agrees for itself and its successors and
permitted assigns that:

There shall be no discrimination against or segregation of any person or group
of persons on account of race, color, creed, religion, sex, marital status,
national origin or ancestry, in the leasing, subleasing, transferring, use,
occupancy, tenure or enjoyment of the premises herein leased, nor shall
Specialty Laboratories itself, or any person claiming under or through Specialty
Laboratories, establish or permit any such practice or practices of
discrimination or segregation with reference to the selection, location, number,
use or occupancy of tenants, lessees, subtenants, sublessees or vendees in the
premises herein leased.

Lease Agreement - Page 23

--------------------------------------------------------------------------------

11.  ASSIGNMENT AND SUBLETTING BY SPECIALTY LABORATORIES.

        (A)    BNPPLC's Consent Required.    Without the prior consent of
BNPPLC, Specialty Laboratories shall not assign, transfer, mortgage, pledge or
hypothecate this Lease or any interest of Specialty Laboratories hereunder and
shall not sublet all or any part of the Property, by operation of law or
otherwise; provided, that subject to subparagraph 11.(C) below, so long as no
97-10/Event has occurred and no Event of Default has occurred and is continuing,
Specialty Laboratories shall be entitled to sublet (1) to Affiliates of
Specialty Laboratories, or (2) no more than thirty-three percent (33%) (computed
on the basis of square footage) of the useable space in then existing and
completed building Improvements to Persons who are not Specialty Laboratories'
Affiliates; provided, that (1) any sublease by Specialty Laboratories must be
made expressly subject and subordinate to the terms hereof, (2) such sublease
must have a term equal to or less than the remainder of the then effective Term
of this Lease, and (3) the use permitted by such sublease must be expressly
limited to uses consistent with subparagraph 2.(A) or other uses approved in
advance by BNPPLC as uses that will not present any extraordinary risk of
uninsured environmental or other liability.

        (B)    Standard for BNPPLC's Consent to Assignments and Certain Other
Matters.    Consents and approvals of BNPPLC which are required by this
Paragraph 11 will not be unreasonably withheld, but Specialty Laboratories
acknowledges that BNPPLC's withholding of such consent or approval shall be
reasonable if BNPPLC determines in good faith that (1) giving the approval may
increase BNPPLC's risk of liability for any existing or future environmental
problem, (2) giving the approval is likely to substantially increase BNPPLC's
administrative burden of complying with or monitoring Specialty Laboratories'
compliance with the requirements of this Lease, or (3) any transaction for which
Specialty Laboratories has requested the consent or approval would negate
Specialty Laboratories' representations in the Operative Documents regarding
ERISA or cause any of the Operative Documents (or any exercise of BNPPLC's
rights thereunder) to constitute a violation of any provision of ERISA.

        (C)    Consent Not a Waiver.    No consent by BNPPLC to a sale,
assignment, transfer, mortgage, pledge or hypothecation of this Lease or
Specialty Laboratories' interest hereunder, and no assignment or subletting of
the Property or any part thereof in accordance with this Lease or otherwise with
BNPPLC's consent, shall release Specialty Laboratories from liability hereunder;
and any such consent shall apply only to the specific transaction thereby
authorized and shall not relieve Specialty Laboratories from any requirement of
obtaining the prior consent of BNPPLC to any further sale, assignment, transfer,
mortgage, pledge or hypothecation of this Lease or any interest of Specialty
Laboratories hereunder.

12.  ASSIGNMENT BY BNPPLC.

        (A)    Restrictions on Transfers.    Except by a Permitted Transfer,
BNPPLC shall not assign, transfer, mortgage, pledge, encumber or hypothecate
this Lease or the other Operative Documents or any interest of BNPPLC in and to
the Property during the Term without the prior consent of Specialty
Laboratories, which consent Specialty Laboratories may withhold in its sole
discretion. Further, notwithstanding anything to the contrary herein contained,
if withholding taxes are imposed on the rents and other amounts payable to
BNPPLC hereunder because of BNPPLC's assignment of this Lease to any citizen of,
or any corporation or other entity formed under the laws of, a country other
than the United States, Specialty Laboratories shall not be required to
compensate BNPPLC or any such assignee for the withholding tax. If, BNPPLC
transfers the Property or any part thereof by a conveyance or that does not
constitute a Permitted Transfer, with the result that additional transfer taxes
or other Impositions are assessed against the Property or the owner thereof,
BNPPLC shall be required to pay such additional transfer taxes or other
Impositions.

Lease Agreement - Page 24

--------------------------------------------------------------------------------

        (B)    Effect of Permitted Transfer or other Assignment by
BNPPLC.    If, by a Permitted Transfer, BNPPLC sells or otherwise transfers the
Property and assigns to the transferee all of BNPPLC's rights under this Lease
and under the other Operative Documents, and if the transferee expressly assumes
all of BNPPLC's obligations under this Lease and under the other Operative
Documents, then BNPPLC shall thereby be released from any obligations arising
after such assumption under this Lease or under the other Operative Documents
(other than any liability for a breach of any continuing obligation to provide
Construction Advances under the Construction Management Agreement), and
Specialty Laboratories shall look solely to each successor in interest of BNPPLC
for performance of such obligations.

13.  BNPPLC'S RIGHT OF ACCESS.

        (A)  BNPPLC and BNPPLC's representatives may (subject to subparagraph
21.(C), which concerns building security) enter the Property to Specialty
Laboratories for the purpose of making inspections or performing any work BNPPLC
is authorized to undertake by the next subparagraph or for the purpose
confirming whether Specialty Laboratories has complied with the requirements of
this Lease or the other Operative Documents. So long as no Event of Default has
occurred and is continuing, BNPPLC will give Specialty Laboratories at least
five Business Days notice before any making any such entry over the objection of
Specialty Laboratories and will limit any such entry to normal business hours.

        (B)  If Specialty Laboratories fails to perform any act or to take any
action required of it by this Lease or the Closing Certificate, or to pay any
money which Specialty Laboratories is required by this Lease or the Closing
Certificate to pay, and if such failure or action constitutes an Event of
Default or renders BNPPLC or any director, officer, employee or Affiliate of
BNPPLC at risk of criminal prosecution or renders BNPPLC's interest in the
Property or any part thereof at risk of forfeiture by forced sale or otherwise,
then in addition to any other remedies specified herein or otherwise available,
BNPPLC may, perform or cause to be performed such act or take such action or pay
such money. Any expenses so incurred by BNPPLC, and any money so paid by BNPPLC,
shall be a demand obligation owing by Specialty Laboratories to BNPPLC. Further,
BNPPLC, upon making such payment, shall be subrogated to all of the rights of
the person, corporation or body politic receiving such payment. But nothing
herein shall imply any duty upon the part of BNPPLC to do any work which under
any provision of this Lease Specialty Laboratories may be required to perform,
and the performance thereof by BNPPLC shall not constitute a waiver of Specialty
Laboratories' default. BNPPLC may during the progress of any such work permitted
by BNPPLC hereunder on or in the Property keep and store upon the Property all
necessary materials, tools, and equipment. BNPPLC shall not in any event be
liable for inconvenience, annoyance, disturbance, loss of business, or other
damage to Specialty Laboratories or the subtenants or invitees of Specialty
Laboratories by reason of the performance of any such work, or on account of
bringing materials, supplies and equipment into or through the Property during
the course of such work, and the obligations of Specialty Laboratories under
this Lease shall not thereby be excused in any manner.

14.  REMEDIES.

        (A)    Basic Remedies.    At any time after an Event of Default and
after BNPPLC has given any notice required by subparagraph 14.(B), BNPPLC shall
be entitled at BNPPLC's option (and without limiting BNPPLC in the exercise of
any other right or remedy BNPPLC may have, and without any further demand or
notice except as expressly described in this subparagraph 14.(A)), to exercise
any one or more of the following remedies:

        (1)  By notice to Specialty Laboratories, BNPPLC may terminate Specialty
Laboratories' right to possession of the Property. A notice given in connection
with unlawful detainer proceedings specifying a time within which to cure a
default shall terminate Specialty Laboratories' right to possession if Specialty
Laboratories fails to cure the default within the time specified in the notice.

Lease Agreement - Page 25

--------------------------------------------------------------------------------

        (2)  Upon termination of Specialty Laboratories' right to possession and
without further demand or notice, BNPPLC may re-enter the Property in any manner
not prohibited by Applicable Law and take possession of all improvements,
additions, alterations, equipment and fixtures thereon and remove any persons in
possession thereof. Any property in the Property may be removed and stored in a
warehouse or elsewhere. The cost of any such removal and storage shall be at the
expense and risk of and for the account of Specialty Laboratories.

        (3)  Upon termination of Specialty Laboratories' right to possession,
this Lease shall terminate and BNPPLC may recover from Specialty Laboratories:

        (a)  The worth at the time of award of the unpaid Rent which had been
earned at the time of termination;

        (b)  The worth at the time of award of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Specialty Laboratories proves could
have been reasonably avoided;

        (c)  The worth at the time of award of the amount by which the unpaid
Rent for the balance of the scheduled Term after the time of award exceeds the
amount of such rental loss that Specialty Laboratories proves could be
reasonably avoided; and

        (d)  Any other amount necessary to compensate BNPPLC for all the
detriment proximately caused by Specialty Laboratories' failure to perform
Specialty Laboratories' obligations under this Lease or which in the ordinary
course of things would be likely to result therefrom, including the costs and
expenses (including Attorneys' Fees, advertising costs and brokers' commissions)
of recovering possession of the Property, removing persons or property
therefrom, placing the Property in good order, condition, and repair, preparing
and altering the Property for reletting, all other costs and expenses of
reletting, and any loss incurred by BNPPLC as a result of Specialty
Laboratories' failure to perform Specialty Laboratories' obligations under the
other Operative Documents.

        (e)  Such other amounts in addition to or in lieu of the foregoing as
may be permitted from time to time by applicable California law.

The "worth at the time of award" of the amounts referred to in subparagraph
14.(A)(3)(a) and subparagraph 14.(A)(3)(b) shall be computed by allowing
interest at the Default Rate. The "worth at the time of award" of the amount
referred to in subparagraph 14.(A)(3)(c) shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus one percent (1%).

        (4)  BNPPLC may continue this Lease in force even after Specialty
Laboratories' breach and abandonment and recover rent as it becomes due.
Accordingly, even if Specialty Laboratories has breached this Lease and
abandoned the Property, this Lease shall continue in effect for so long as
BNPPLC does not terminate Specialty Laboratories' right to possession, and
BNPPLC may enforce all of BNPPLC's rights and remedies under this Lease,
including the right to recover the Rent as it becomes due under this Lease.
Specialty Laboratories' right to possession shall not be deemed to have been
terminated by BNPPLC except pursuant to subparagraph 14.(A)(1) hereof. The
following shall not constitute a termination of Specialty Laboratories' right to
possession:

        (a)  Acts of maintenance or preservation or efforts to relet the
Property;

        (b)  The appointment of a receiver upon the initiative of BNPPLC to
protect BNPPLC's interest under this Lease; or

        (c)  Reasonable withholding of consent to an assignment or subletting,
or terminating a subletting or assignment by Specialty Laboratories.

Lease Agreement - Page 26

--------------------------------------------------------------------------------




        (B)    Notice Required So Long As the Purchase Option and Specialty
Laboratories' Initial Remarketing Right Continue Under the Purchase
Agreement.    Once the Term actually commences and so long as Specialty
Laboratories remains in possession of the Property and there has been no
termination of the Purchase Option and Specialty Laboratories' Initial
Remarketing Right as provided Paragraph 6 of the Purchase Agreement, BNPPLC's
right to exercise remedies provided in subparagraph 14.(A) will be subject to
the condition precedent that BNPPLC shall have notified Specialty Laboratories,
at a time when an Event of Default shall have occurred and be continuing, of
BNPPLC's intent to exercise remedies provided in subparagraph 14.(A) at least
one hundred twenty days prior to exercising the remedies. The condition
precedent is intended to provide Specialty Laboratories with an opportunity to
exercise the Purchase Option or Specialty Laboratories' Initial Remarketing
Right before losing possession of the Property pursuant to subparagraph 14.(A).
The condition precedent is not, however, intended to extend any period for
curing an Event of Default. Accordingly, if an Event of Default has occurred,
and regardless of whether any Event of Default is then continuing, BNPPLC may
proceed immediately to exercise remedies provided in subparagraph 14.(A) at any
time after the earlier of (i) sixty days after BNPPLC has given such a notice to
Specialty Laboratories, (ii) any date upon which Specialty Laboratories
relinquishes possession of the Property, or (iii) any termination of the
Purchase Option and Specialty Laboratories' Initial Remarketing Right.

        (C)    Enforceability.    This Paragraph 14 shall be enforceable to the
maximum extent not prohibited by Applicable Law, and the unenforceability of any
provision in this Paragraph shall not render any other provision unenforceable.

        (D)    Remedies Cumulative.    No right or remedy herein conferred upon
or reserved to BNPPLC is intended to be exclusive of any other right or remedy,
and each and every such right and remedy shall be cumulative and in addition to
any other right or remedy given to BNPPLC hereunder or now or hereafter existing
in favor of BNPPLC under Applicable Law or in equity. In addition to other
remedies provided in this Lease, BNPPLC shall be entitled, to the extent
permitted by Applicable Law or in equity, to injunctive relief in case of the
violation, or attempted or threatened violation, of any of the covenants,
agreements, conditions or provisions of this Lease, or to a decree compelling
performance of any of the other covenants, agreements, conditions or provisions
of this Lease to be performed by Specialty Laboratories, or to any other remedy
allowed to BNPPLC at law or in equity. Nothing contained in this Lease shall
limit or prejudice the right of BNPPLC to prove for and obtain in proceedings
for bankruptcy or insolvency of Specialty Laboratories by reason of the
termination of this Lease, an amount equal to the maximum allowed by any statute
or rule of law in effect at the time when, and governing the proceedings in
which, the damages are to be proved, whether or not the amount be greater, equal
to, or less than the amount of the loss or damages referred to above. Without
limiting the generality of the foregoing, nothing contained herein shall modify,
limit or impair any of the rights and remedies of BNPPLC under the Purchase
Agreement, and BNPPLC shall not be required to give the sixty day notice
described in subparagraph 14.(B) as a condition precedent to any acceleration of
the Designated Sale Date or to taking any action to enforce the Purchase
Agreement.

15.    DEFAULT BY BNPPLC.    If BNPPLC should default in the performance of any
of its obligations under this Lease, BNPPLC shall have the time reasonably
required, but in no event less than thirty days, to cure such default after
receipt of notice from Specialty Laboratories specifying such default and
specifying what action Specialty Laboratories believes is necessary to cure the
default. If Specialty Laboratories prevails in any litigation brought against
BNPPLC because of BNPPLC's failure to cure a default within the time required by
the preceding sentence, then Specialty Laboratories shall be entitled to an
award against BNPPLC for the monetary damages proximately caused to Specialty
Laboratories by such default (including Attorneys' Fees).

        Notwithstanding the foregoing, BNPPLC's right to cure as provided in
this Paragraph 15 will not in any event extend the time within which BNPPLC must
remove Liens Removable by BNPPLC as required by Paragraph 16 beyond the
Designated Sale Date.

Lease Agreement - Page 27

--------------------------------------------------------------------------------


16.    QUIET ENJOYMENT.    Provided Specialty Laboratories pays the Base Rent
and all Additional Rent payable hereunder as and when due and payable and keeps
and fulfills all of the terms, covenants, agreements and conditions to be
performed by Specialty Laboratories hereunder, BNPPLC shall not during the Term
disturb Specialty Laboratories' peaceable and quiet enjoyment of the Property;
however, such enjoyment shall be subject to the terms, provisions, covenants,
agreements and conditions of this Lease, to the Ground Lease, to Permitted
Encumbrances, to Development Documents and to any other claims not constituting
Liens Removable by BNPPLC. If any Lien Removable by BNPPLC is claimed against
the Property, BNPPLC will remove the Lien Removable by BNPPLC promptly. Any
breach by BNPPLC of this Paragraph shall render BNPPLC liable to Specialty
Laboratories for any monetary damages proximately caused thereby, but as more
specifically provided in subparagraph 4.(B) above, no such breach shall entitle
Specialty Laboratories to terminate this Lease or excuse Specialty Laboratories
from its obligation to pay Rent.

17.    SURRENDER UPON TERMINATION.    Unless Specialty Laboratories or an
Applicable Purchaser purchases or has purchased BNPPLC's entire interest in the
Property pursuant to the terms of the Purchase Agreement and BNPPLC's entire
interest in Property, Specialty Laboratories shall, upon the termination of
Specialty Laboratories' right to occupancy, surrender to BNPPLC the Property,
including Improvements constructed by Specialty Laboratories and fixtures and
furnishings included in the Property, free of all Hazardous Substances
(including Permitted Hazardous Substances) and tenancies and, to the extent
required by BNPPLC, with all Improvements in substantially the same condition as
of the date the same were initially completed, excepting only (i) ordinary wear
and tear that occurs between the maintenance, repairs and replacements required
by other provisions of this Lease, and (ii) demolition, alterations and
additions which are expressly permitted by the terms of this Lease and which
have been completed by Specialty Laboratories in a good and workmanlike manner
in accordance with all Applicable Laws. Any movable furniture or movable
personal property belonging to Specialty Laboratories or any party claiming
under Specialty Laboratories, if not removed at the time of such termination and
if BNPPLC shall so elect, shall be deemed abandoned and become the property of
BNPPLC without any payment or offset therefor. If BNPPLC shall not so elect,
BNPPLC may remove such property from the Property and store it at Specialty
Laboratories' risk and expense. Specialty Laboratories shall bear the expense of
repairing any damage to the Property caused by such removal by BNPPLC or
Specialty Laboratories.

18.    HOLDING OVER BY SPECIALTY LABORATORIES.    Should Specialty Laboratories
not purchase BNPPLC's right, title and interest in the Property as provided in
the Purchase Agreement, but nonetheless continue to hold the Property after the
termination of this Lease without BNPPLC's consent, whether such termination
occurs by lapse of time or otherwise, such holding over shall constitute and be
construed as a tenancy from day to day only, at a daily Base Rent equal to:
(i) Stipulated Loss Value on the day in question, times (ii) (A) the Prime Rate
in effect for such day so long as the holdover period does not extend beyond
ninety days and (B) for each such day beginning with the ninety-first day after
the holdover commences, [***]*; divided by (iii) three hundred and sixty;
subject, however, to all of the terms, provisions, covenants and agreements on
the part of Specialty Laboratories hereunder. No payments of money by Specialty
Laboratories to BNPPLC after the termination of this Lease shall reinstate,
continue or extend the Term of this Lease and no extension of this Lease after
the termination thereof shall be valid unless and until the same shall be
reduced to writing and signed by both BNPPLC and Specialty Laboratories.

19.    RECORDING MEMORANDUM.    Contemporaneously with the execution of this
Lease, the parties shall execute and record a memorandum of this Lease for
purposes of effecting constructive notice to all Persons of Specialty
Laboratories' rights hereunder.

20.    INDEPENDENT OBLIGATIONS EVIDENCED BY THE OTHER OPERATIVE
DOCUMENTS.    Specialty Laboratories acknowledges and agrees that nothing
contained in this Lease shall limit, modify or otherwise affect any of Specialty
Laboratories' obligations under the other Operative Documents, which obligations
are intended to be separate, independent and in addition to, and not in lieu of,
the obligations set forth herein. Further, in the event of any inconsistency
between the express terms and provisions of the Purchase Agreement and the
express terms and provisions of this Lease, the express terms and provisions of
the Purchase Agreement shall control.

* PORTIONS OF THIS PAGE HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Lease Agreement - Page 28

--------------------------------------------------------------------------------

21.  PROPRIETARY INFORMATION, CONFIDENTIALITY AND SECURITY.

        (A)    Proprietary Information.    Specialty Laboratories shall have no
obligation to provide proprietary information (as defined in the next sentence)
to BNPPLC, except and to the extent that (1) BNPPLC reasonably determines that
BNPPLC cannot accomplish the purposes of BNPPLC's inspection of the Property
pursuant to the various provisions hereof without evaluating such information,
and (2) before conducting any inspections of the Property permitted hereunder
BNPPLC shall, if requested by Specialty Laboratories, confirm and ratify the
confidentiality agreements covering such proprietary information set forth
herein. For purposes of this Lease and the other Operative Documents,
"proprietary information" means Specialty Laboratories' intellectual property,
trade secrets and other confidential information of value to Specialty
Laboratories about, among other things, Specialty Laboratories' manufacturing
processes, products, marketing and corporate strategies, but in no event will
"proprietary information" include any disclosure of substances and materials
(and their chemical composition) which are or previously have been present in,
on or under the Property at the time of any inspections by BNPPLC, nor will
"proprietary information" include any additional disclosures reasonably required
to permit BNPPLC to determine whether the presence of such substances and
materials has constituted a violation of Environmental Laws or this Lease.

        (B)    Confidentiality.    BNPPLC will endeavor in good faith to use
reasonable precautions to keep confidential any proprietary information that
BNPPLC may receive from Specialty Laboratories or otherwise discover with
respect to Specialty Laboratories or Specialty Laboratories' business in
connection with the administration of this Lease or any investigation by BNPPLC
hereunder. This provision will not, however, render BNPPLC liable for any
disclosures of proprietary information made by it or its employees or
representatives, unless the disclosure is intentional and made for no reason
other than to do substantial harm to Specialty Laboratories' business. Also,
this provision will not apply to disclosures: (i) specifically and previously
authorized in writing by Specialty Laboratories; (ii) to any assignee of BNPPLC
as to any interest in the Property so long as such assignee has agreed in
writing to use its reasonable efforts to keep such information confidential in
accordance with the terms of this paragraph; (iii) to legal counsel,
accountants, auditors, environmental consultants and other professional advisors
to BNPPLC so long as BNPPLC shall inform such persons in writing (if
practicable) of the confidential nature of such information and shall direct
them to treat such information confidentially; (iv) to regulatory officials
having jurisdiction over BNPPLC or BNPPLC's Parent (provided that the disclosing
party shall request confidential treatment of the disclosed information, if
practicable); (v) as required by legal process (provided that the disclosing
party shall request confidential treatment of the disclosed information, if
practicable); (vi) of information which has previously become publicly available
through the actions or inactions of a person other than BNPPLC not, to BNPPLC's
knowledge, in breach of an obligation of confidentiality to Specialty
Laboratories; and (vii) to any Participant so long as the Participant is bound
by and has not repudiated a confidentiality provision concerning Specialty
Laboratories' proprietary information set forth in the Participation Agreement.

        (C)    Building Security.    So long as Specialty Laboratories remains
in possession of the Property, BNPPLC or BNPPLC's representative will, before
making any inspection or performing any work on the Property authorized by this
Lease, if then requested to do so by Specialty Laboratories in order to maintain
Specialty Laboratories' security: (i) sign in at Specialty Laboratories'
security or information desk if Specialty Laboratories has such a desk on the
premises, (ii) wear a visitor's badge or other reasonable identification,
(iii) permit an employee of Specialty Laboratories to observe such inspection or
work, and (iv) comply with other similar reasonable nondiscriminatory security
requirements of Specialty Laboratories that do not, individually or in the
aggregate, significantly interfere with inspections or work of BNPPLC authorized
by this Lease.

[The signature pages follow.]

Lease Agreement - Page 29

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Specialty Laboratories and BNPPLC have caused this
Lease Agreement to be executed as of March 26, 2002.

    "Specialty Laboratories"
 
 
SPECIALTY LABORATORIES, INC., a California corporation
 
 
By:
 
/s/ Frank J. Spina        

--------------------------------------------------------------------------------

        Name: Frank J. Spina          

--------------------------------------------------------------------------------

        Title: Chief Financial Officer          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[Continuation of signature pages to Lease Agreement dated to be effective as of
March 26, 2002]

    "BNPPLC"
 
 
BNP PARIBAS LEASING CORPORATION, a Delaware corporation
 
 
By:
 
/s/ Barry Mendelsohn        

--------------------------------------------------------------------------------

Barry Mendelsohn, Vice President

--------------------------------------------------------------------------------




Exhibit A

Legal Description


        The real property is located in the State of California, County of Los
Angeles and is described as follows:

Parcel A:

        LOT 3 OF TRACT 43735, IN THE CITY OF SANTA CLARITA, AS PER MAP RECORDED
IN BOOK 1074, PAGES 37 TO 39 INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY.

Parcel B:

        LOT 1 OF TRACT 43736, IN THE CITY OF SANTA CLARITA, AS PER MAP RECORDED
IN BOOK 1076, PAGES 38 TO 41 INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY.

Parcel C:

        THAT PORTION OF LOT 2 OF TRACT 43736, IN THE CITY OF SANTA CLARITA, AS
SHOWN ON MAP FILED IN BOOK 1076 PAGES 38 TO 41 INCLUSIVE OF MAPS, IN THE OFFICE
OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:

        BEGINNING AT THE NORTHWESTERLY CORNER OF SAID LOT 2; THENCE

1.ALONG THE NORTHERLY LINE OF SAID LOT 2 NORTH 77° 25' 56" EAST 531.27 FEET TO
THE NORTHEASTERLY CORNER OF SAID LOT 2, SAID CORNER BEING A POINT ON A CURVE
CONCAVE WESTERLY HAVING A RADIUS OF 458.00 FEET, A RADIAL LINE TO SAID CORNER
BEARS NORTH 72° 49' 01" EAST; THENCE

2.SOUTHERLY ALONG THE EASTERLY LINE OF SAID LOT 2 AND ALONG SAID CURVE THROUGH A
CENTRAL ANGLE OF 4° 36' 54" AN ARC DISTANCE OF 36.89 FEET; THENCE

3.TANGENT TO SAID CURVE SOUTH 12° 34' 04" EAST 140.43 FEET TO THE BEGINNING OF A
TANGENT CURVE CONCAVE WESTERLY HAVING A RADIUS OF 3958.00 FEET; THENCE

4.SOUTHERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 1° 27' 13" AN ARC
DISTANCE OF 100.42 FEET TO A POINT ON LAST SAID CURVE, A RADIAL LINE TO SAID
POINT BEARS NORTH 78° 53' 09" EAST; THENCE

5.PARALLEL TO THE SOUTHERLY LINE OF SAID LOT 2 SOUTH 77° 25' 56" WEST 472.58
FEET TO THE WESTERLY LINE OF SAID LOT 2; THENCE

6.ALONG SAID WESTERLY LINE OF LOT 2 NORTH 36° 20' 00" EAST 41.06 FEET; THENCE

7.NORTH 54° 00' 00" WEST 95.00 FEET; THENCE

8.NORTH 1° 50' 00" EAST 24.00 FEET; THENCE

9.NORTH 48° 20' 00" EAST 59.00 FEET; THENCE

10.NORTH 42° 10' 00" WEST 54.00 FEET; THENCE

11.NORTH 68° 14' 55" WEST 55.60 FEET; THENCE

Exhibit A - Page 1

--------------------------------------------------------------------------------

12.NORTH 26° 10' 00" WEST 55.66 FEET TO THE POINT OF BEGINNING.

SAID LAND IS SHOWN AS PARCEL 3 OF CERTIFICATE OF COMPLIANCE NO. 91-001, A COPY
OF WHICH RECORDED MAY 1, 1991 AS INSTRUMENT NO. 91-627467.

Parcel D:

        LOT 3 AND THOSE PORTIONS OF LOTS 2 AND 4 OF TRACT 43736, IN THE CITY OF
SANTA CLARITA, AS PER MAP RECORDED IN BOOK 1076 PAGES 38 TO 41 INCLUSIVE OF
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:

        BEGINNING AT THE NORTHWESTERLY CORNER OF LOT 4; THENCE

1.ALONG THE WESTERLY LINE OF SAID LOT 4 SOUTH 44°40'00" EAST 32.29 FEET; THENCE

2.SOUTH 10°40'00" WEST 80.00 FEET TO A POINT DISTANT THEREON NORTH 10°40'00"
EAST 18.00 FEET FROM THE SOUTHWESTERLY TERMINUS OF THAT COURSE IN SAID WESTERLY
LINE SHOWN AS NORTH 10°40'00" EAST 98.00 FEET; THENCE

3.PARALLEL WITH THE SOUTHERLY LINE OF SAID LOT 4 NORTH 77°25'56" EAST 455.86
FEET TO THE EASTERLY LINE OF SAID LOT 4; THENCE

4.ALONG SAID EASTERLY LINE AND THE EASTERLY LINE OF SAID LOTS 3 AND 2 NORTH
05°20'37" WEST 2.71 FEET TO THE BEGINNING OF A TANGENT CURVE CONCAVE WESTERLY
HAVING A RADIUS OF 3958.00; THENCE

5.NORTHERLY ALONG SAID EASTERLY LINE AND ALONG SAID CURVE THROUGH A CENTRAL
ANGLE OF 05°46'14" AN ARC DISTANCE OF 398.63 FEET TO A POINT ON SAID CURVE, A
RADIAL LINE TO SAID POINT BEARS NORTH 78°53'09" EAST; THENCE

6.PARALLEL TO THE NORTHERLY LINE OF SAID LOT 3 SOUTH 77°25'56" WEST 472.58 FEET
TO THE WESTERLY LINE OF SAID LOT 2; THENCE

7.ALONG SAID WESTERLY LINE AND THE WESTERLY LINE OF SAID LOT 3 SOUTH 36°20'00"
WEST 29.94 FEET; THENCE

8.SOUTH 01°10'00" WEST 133.00 FEET; THENCE

9.SOUTH 63°00'00" EAST 76.00 FEET; THENCE

10.SOUTH 12°50'00" WEST 68.00; THENCE

11.SOUTH 44°40'00" EAST 47.71 FEET TO THE POINT OF BEGINNING.

SAID LAND IS SHOWN AS PARCEL 2 OF CERTIFICATE OF COMPLIANCE NO. 91-001, A COPY
OF WHICH RECORDED MAY 1, 1991 AS INSTRUMENT NO. 91-627467.

        TAX ASSESSOR PARCELS 2861-001-049,050,110,111,093 AND 094.

        EXCEPTING FROM PARCELS A THROUGH D ABOVE THE FOLLOWING RIGHTS, WHICH
HAVE BEEN RESERVED TO GRANTOR IN THAT CERTAIN GRANT DEED RECORDED DECEMBER 14,
2001 IN THE REAL PROPERTY RECORDS OF THE RECORDER OF LOS ANGELES COUNTY,
CALIFORNIA, AS DOCUMENT NUMBER 01 2394274:

        ALL OIL, OIL RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL GAS RIGHTS AND
OTHER HYDROCARBONS BY WHATSOEVER NAME KNOWN, GEOTHERMAL STEAM AND

Exhibit A - Page 2

--------------------------------------------------------------------------------


ALL PRODUCTS DERIVED FROM ANY OF THE FOREGOING, THAT MAY BE WITHIN OR UNDER THE
REAL PROPERTY REFERRED TO ABOVE, TOGETHER WITH THE PERPETUAL RIGHT OF DRILLING,
MINING, EXPLORING AND OPERATING THEREFOR AND STORING IN AND REMOVING THE SAME
FROM SUCH REAL PROPERTY OR ANY OTHER PROPERTY, INCLUDING THE RIGHT TO WHIPSTOCK
OR DIRECTIONALLY DRILL AND MINE FROM PROPERTIES OTHER THAN THE REAL PROPERTY
REFERRED TO ABOVE, OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR ACROSS
THE SUBSURFACE OF THE REAL PROPERTY REFERRED TO ABOVE, AND TO THE BOTTOM SUCH
WHIPSTOCKED OR DIRECTIONALLY DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH
OR BEYOND THE EXTERIOR LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP,
MAINTAIN, REPAIR, DEEPEN AND OPERATE ANY SUCH WELLS OR MINES; PROVIDED, HOWEVER,
ALL OF THE FOREGOING IS WITHOUT THE RIGHT TO DRILL, MINE, STORE, EXPLORE OR
OPERATE THROUGH THE SURFACE OF THE REAL PROPERTY REFERRED TO ABOVE OR THE UPPER
500 FEET OF THE SUBSURFACE OF SUCH REAL PROPERTY.

        ALSO EXCEPTING FROM PARCELS A THROUGH D ABOVE THE FOLLOWING RIGHTS,
WHICH HAVE BEEN RESERVED TO GRANTOR IN THAT CERTAIN GRANT DEED RECORDED DECEMBER
14, 2001 IN THE REAL PROPERTY RECORDS OF THE RECORDER OF LOS ANGELES COUNTY,
CALIFORNIA, AS DOCUMENT NUMBER 01 2394274:

        ALL WATER AND WATER RIGHTS NOW IN OR IN THE FUTURE OWNED BY SELLER
APPURTENANT TO OR RELATED IN ANY WAY TO THE REAL PROPERTY REFERRED TO ABOVE OR
USED BY SELLER IN CONNECTION WITH OR RELATED TO SUCH REAL PROPERTY (NO MATTER
HOW ACQUIRED BY SELLER) TOGETHER WITH THE RIGHT AND POWER TO EXPLORE, DRILL,
REDRILL, REMOVE AND STORE THE SAME FROM, UNDER OR IN THE REAL PROPERTY REFERRED
TO ABOVE OR TO DIVERT OR OTHERWISE UTILIZE SUCH WATER, RIGHTS OR INTERESTS ON
ANY OTHER PROPERTY OWNED OR LEASED BY SELLER AND THE RIGHT AND POWER TO CONDUCT
WATER OVER OR TO STORE WATER UNDERNEATH THE REAL PROPERTY REFERRED TO ABOVE BY
SUCH MEANS AS SELLER DEEMS REASONABLE. THE WATER AND WATER RIGHTS EXCEPTED AND
RESERVED TO SELLER INCLUDE, BUT ARE NOT LIMITED TO, ALL RIPARIAN WATER RIGHTS,
ALL APPROPRIATIVE WATER RIGHTS, ALL WATER RIGHTS AND RIGHTS TO STORE WATER IN
SUBSURFACE RESERVOIRS BASED ON OVERLYING LAND OWNERSHIP, ALL LITTORAL WATER
RIGHTS, ALL RIGHTS TO PERCOLATING WATER, ALL PRESCRIPTIVE WATER RIGHTS, ALL
ADJUDICATED, STATUTORY OR CONTRACTUAL WATER RIGHTS, ALL RIGHTS TO AQUIFERS,
RESERVOIRS, SUBSURFACE AND SURFACE WATERS, AND ALL RIGHTS TO TAKE, USE AND
DEVELOP FOR USE ANY AND ALL WATER THAT MAY NOW EXIST OR MAY IN THE FUTURE EXIST
UPON, IN OR UNDER THE REAL PROPERTY REFERRED TO ABOVE; PROVIDED, HOWEVER, ALL OF
THE FOREGOING IS WITHOUT THE RIGHT TO USE OR ALTER THE SURFACE OF THE REAL
PROPERTY OR TO OTHERWISE INTERFERE WITH THE USE AND ENJOYMENT OF THE SAME BY
GRANTEE AND ITS HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.

Exhibit A - Page 3

--------------------------------------------------------------------------------




QuickLinks


TABLE OF CONTENTS
LEASE AGREEMENT
Exhibit A Legal Description
